Exhibit 10.1

 

 

CREDIT AND SECURITY AGREEMENT (TERM LOAN)

dated as of January 10, 2020

by and among

RADIUS HEALTH, INC.

RADIUS PHARMACEUTICALS, INC.

 

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[gvosikx5z1fm000001.jpg]

 

 

 







--------------------------------------------------------------------------------

 

Table of Contents

Page

Article 1 - DEFINITIONS

1

 

 

Section 1.1

Certain Defined Terms1

 

 

Section 1.2

Accounting Terms and Determinations36

 

 

Section 1.3

Other Definitional and Interpretive Provisions37

 

 

Section 1.4

Settlement and Funding Mechanics37

 

 

Section 1.5

Time is of the Essence37

 

 

Section 1.6

Time of Day37

 

Article 2 - LOANS

37

 

 

Section 2.1

Loans.37

 

 

Section 2.2

Interest, Interest Calculations and Certain Fees41

 

 

Section 2.3

Notes43

 

 

Section 2.4

Reserved.43

 

 

Section 2.5

Reserved.43

 

 

Section 2.6

General Provisions Regarding Payment; Loan Account.43

 

 

Section 2.7

Maximum Interest44

 

 

Section 2.8

Taxes; Capital Adequacy.44

 

 

Section 2.9

Appointment of Borrower Representative.48

 

 

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.49

 

 

Section 2.11

[Reserved].51

 

 

Section 2.12

Termination; Restriction on Termination.51

 

Article 3 - REPRESENTATIONS AND WARRANTIES

51

 

 

Section 3.1

Existence and Power51

 

 

Section 3.2

Organization and Governmental Authorization; No Contravention52

 

 

Section 3.3

Binding Effect52

 

 

Section 3.4

Capitalization52

 

 

Section 3.5

Financial Information52

 

 

Section 3.6

Litigation52

 

 

Section 3.7

Ownership of Property53

 

 

Section 3.8

No Default53

 

 

Section 3.9

Labor Matters53

 

 

Section 3.10

Investment Company Act53

 

 

Section 3.11

Margin Regulations53

 

 

Section 3.12

Compliance With Laws; Anti-Terrorism Laws.54

 

 

Section 3.13

Taxes54

 

 

Section 3.14

Compliance with ERISA.54

 

 

Section 3.15

Consummation of Financing Documents; Brokers55

 

 

Section 3.16

Reserved55

 

 

Section 3.17

Material Contracts55

 

 

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials55

 

 

Section 3.19

Intellectual Property and License Agreements56

 

 

Section 3.20

Solvency56

 

 

Section 3.21

Full Disclosure56

 

i





--------------------------------------------------------------------------------

 

 

Section 3.22

Reserved.56

 

 

Section 3.23

Subsidiaries56

 

 

Section 3.24

Regulatory Matters56

 

Article 4 - AFFIRMATIVE COVENANTS

57

 

 

Section 4.1

Financial Statements and Other Reports57

 

 

Section 4.2

Payment and Performance of Obligations59

 

 

Section 4.3

Maintenance of Existence60

 

 

Section 4.4

Maintenance of Property; Insurance.60

 

 

Section 4.5

Compliance with Laws and Material Contracts61

 

 

Section 4.6

Inspection of Property, Books and Records61

 

 

Section 4.7

Use of Proceeds62

 

 

Section 4.8

Cash Management.62

 

 

Section 4.9

Notices of Material Contracts, Litigation and Defaults.62

 

 

Section 4.10

Hazardous Materials; Remediation.63

 

 

Section 4.11

Further Assurances.63

 

 

Section 4.12

Reserved64

 

 

Section 4.13

Power of Attorney64

 

 

Section 4.14

[Reserved]65

 

 

Section 4.15

Schedule Updates65

 

 

Section 4.16

Intellectual Property and Licensing.65

 

 

Section 4.17

Regulatory Covenants66

 

 

Section 4.18

Securities Subsidiary66

 

Article 5 - NEGATIVE COVENANTS

67

 

 

Section 5.1

Debt; Contingent Obligations67

 

 

Section 5.2

Liens67

 

 

Section 5.3

Distributions67

 

 

Section 5.4

Restrictive Agreements67

 

 

Section 5.5

Payments and Modifications of Subordinated Debt67

 

 

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control69

 

 

Section 5.7

Purchase of Assets, Investments69

 

 

Section 5.8

Transactions with Affiliates69

 

 

Section 5.9

Modification of Organizational Documents69

 

 

Section 5.10

Modification of Certain Agreements70

 

 

Section 5.11

Conduct of Business70

 

 

Section 5.12

Reserved70

 

 

Section 5.13

Limitation on Sale and Leaseback Transactions70

 

 

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts70

 

 

Section 5.15

Compliance with Anti-Terrorism Laws70

 

 

Section 5.16

Change in Accounting71

 

 

Section 5.17

Excluded Subsidiaries.71

 

 

Section 5.18

Inactive Subsidiaries71

 

Article 6 - FINANCIAL COVENANTS

71

 

 

Section 6.1

Minimum Net Revenue71

 

 

Section 6.2

Minimum Cash.72

 

 

Section 6.3

Evidence of Compliance72

 

ii







--------------------------------------------------------------------------------

 

Article 7 - CONDITIONS

72

 

 

Section 7.1

Conditions to Closing72

 

 

Section 7.2

Conditions to Each Loan73

 

 

Section 7.3

Searches73

 

 

Section 7.4

Post-Closing Requirements74

 

Article 8 – RESERVED

74

 

Article 9 - SECURITY AGREEMENT

74

 

 

Section 9.1

Generally74

 

 

Section 9.2

Representations and Warranties and Covenants Relating to Collateral.74

 

Article 10 - EVENTS OF DEFAULT

78

 

 

Section 10.1

Events of Default78

 

 

Section 10.2

Acceleration and Suspension or Termination of Term Loan Commitment80

 

 

Section 10.3

UCC Remedies.81

 

 

Section 10.4

Reserved.82

 

 

Section 10.5

Default Rate of Interest82

 

 

Section 10.6

Setoff Rights83

 

 

Section 10.7

Application of Proceeds.83

 

 

Section 10.8

Waivers.84

 

 

Section 10.9

Injunctive Relief85

 

 

Section 10.10

Marshalling; Payments Set Aside85

 

Article 11 - AGENT

86

 

 

Section 11.1

Appointment and Authorization86

 

 

Section 11.2

Agent and Affiliates86

 

 

Section 11.3

Action by Agent86

 

 

Section 11.4

Consultation with Experts86

 

 

Section 11.5

Liability of Agent86

 

 

Section 11.6

Indemnification87

 

 

Section 11.7

Right to Request and Act on Instructions87

 

 

Section 11.8

Credit Decision87

 

 

Section 11.9

Collateral Matters87

 

 

Section 11.10

Agency for Perfection88

 

 

Section 11.11

Notice of Default88

 

 

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent.88

 

 

Section 11.13

Payment and Sharing of Payment.89

 

 

Section 11.14

Right to Perform, Preserve and Protect90

 

 

Section 11.15

Additional Titled Agents90

 

 

Section 11.16

Amendments and Waivers.90

 

 

Section 11.17

Assignments and Participations.91

 

 

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist94

 

Article 12 - MISCELLANEOUS

94

 

 

Section 12.1

Survival94

 

iii







--------------------------------------------------------------------------------

 

 

Section 12.2

No Waivers95

 

 

Section 12.3

Notices.95

 

 

Section 12.4

Severability96

 

 

Section 12.5

Headings96

 

 

Section 12.6

Confidentiality96

 

 

Section 12.7

Waiver of Consequential and Other Damages96

 

 

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION.96

 

 

Section 12.9

WAIVER OF JURY TRIAL97

 

 

Section 12.10

Publication; Advertisement.97

 

 

Section 12.11

Counterparts; Integration98

 

 

Section 12.12

No Strict Construction98

 

 

Section 12.13

Lender Approvals98

 

 

Section 12.14

Expenses; Indemnity98

 

 

Section 12.15

RESERVED99

 

 

Section 12.16

Reinstatement100

 

 

Section 12.17

Successors and Assigns100

 

 

Section 12.18

USA PATRIOT Act Notification100

 

 

Section 12.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions100

 

 

Section 12.20

Cross Default and Cross Collateralization.100

 

 

 

iv







--------------------------------------------------------------------------------

 

CREDIT AND SECURITY AGREEMENT (term Loan)

This CREDIT AND SECURITY AGREEMENT (TERM LOAN) (as the same may be amended,
supplemented, restated, amended and restated, or otherwise modified from time to
time, the “Agreement”) is dated as of January 10, 2020 by and among RADIUS
HEALTH, INC., a Delaware corporation (“Radius Health”), RADIUS PHARMACEUTICALS,
INC., a Delaware corporation (“Radius Pharma”), and any additional borrower that
may hereafter be added to this Agreement (each individually as a “Borrower”, and
collectively with Radius Health, Radius Pharma, and any entities that become
party hereto as Borrower and each of their successors and permitted assigns, the
“Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Section 1.1Certain Defined Terms.  The following terms have the following
meanings:

“2024 Convertible Notes” means those certain 3.00% unsecured convertible senior
notes due on September 1, 2024, issued by Radius Health and governed by the
terms of an indenture, dated as of August 14, 2017, between Radius Health and
Wilmington Trust, National Association, as trustee, as supplemented by the First
Supplemental Indenture, dated August 14, 2017 between Radius Health and
Wilmington Trust, National Association, as trustee (as supplemented or further
supplemented or amended from time to time in accordance with the terms of this
Agreement, the “2024 Notes Indenture”).

“2024 Convertible Note Documents” means the 2024 Convertible Notes, the 2024
Notes Indenture and each other material document or agreement from time to
entered into in connection with the foregoing.

“Abaloparatide Product” means the following Products:  (i) the human
pharmaceutical prescription product containing abaloparatide as its sole active
pharmaceutical ingredient that is administered through subcutaneous injection
via a pen delivery device customized for injection via a pen needle and marketed
as ‘TYMLOS® (abaloparatide) injection’ in the United States; and (ii) the human
pharmaceutical prescription product containing abaloparatide as its sole active
pharmaceutical ingredient that is administered transdermally via a
microstructured solid transdermal system patch, each of (i) and (ii) as
designed, used, or indicated for the treatment of osteoporosis.

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Term Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either
Section 10.1(e) and/or Section 10.1(f).

 

--------------------------------------------------------------------------------

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, and
(d) all proceeds of any of the foregoing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the Equity Interests of any Person, whether or
not involving a merger or consolidation with such other Person, or otherwise
causing any Person to become a Subsidiary of a Credit Party, (c) any merger or
consolidation or any other combination with another Person or (d) the
acquisition (including through licensing) of any Product, Product line or
Intellectual Property of or from any other Person.  

“Additional Titled Agents” has the meaning set forth in Section 11.15.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles).  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Credit Agreement” that certain Credit and Security Agreement
(Revolving Loan) (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time), among MCF, as Agent and a
lender, the other lenders party thereto and Borrowers pursuant to which such
Agent and lenders have extended a revolving credit facility to Borrowers.

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.  

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

2

--------------------------------------------------------------------------------

 

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the permitted successors and assigns of MCF in
such capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means five and three-quarters percent (5.75%).

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition (including by merger, allocation of assets
(including allocation of assets to any series of a limited liability company),
division, consolidation or amalgamation) by any Credit Party or any Subsidiary
thereof of any asset of such Credit Party or such Subsidiary.

“Assignment Agreement” means an assignment agreement in substantially the form
attached hereto as Exhibit G or such other form that is acceptable to Agent and,
as applicable, Borrower Representative.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period) in the amount
of $1,000,000 are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) two (2) Business Days prior to the commencement
of such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error; provided,
however, if (a) the administrator responsible for determining and publishing
such rate per annum, determined by Agent in accordance with its customary
procedures, has made a public announcement identifying a date certain on or
after which such rate shall no longer be provided or published, as the case may
be; or (b) timely,

3

--------------------------------------------------------------------------------

 

adequate and reasonable means do not exist for ascertaining such rate and the
circumstances giving rise to the Agent’s inability to ascertain the LIBOR Rate
are unlikely to be temporary as determined in Agent’s reasonable discretion,
then Agent and the Borrower shall establish an alternate rate of interest to the
LIBOR Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for similar loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided, that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five (5)
Business Days of the date such amendment is provided to the Lenders, written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.

“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Bermuda IP License” means those certain Intangible Property License Agreements
between Radius Pharma and Radius Pharmaceuticals (Bermuda) Ltd. delivered to
Agent prior to the Closing Date and as the same is in effect as of the Closing
Date together with any amendments or modifications from time to time that are
not adverse to Agent or Lenders (it being understood that a material expansion
of any license granted by Radius Pharma therein would be considered adverse to
Agent and Lenders).

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Bona Fide Lending Affiliate” means any bona fide debt fund, investment vehicle,
regulated banking entity, non-regulated lending entity or other similar entity
(in each case, other than a Person that is explicitly excluded pursuant to
clause (a) of the definition of “Disqualified Institution”) that is primarily
engaged in commercial loans and similar extensions of credit in the ordinary
course of business.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.  

“Borrower Investment Policy” means the Borrower’s investment policy provided to
the Agent prior to the Closing Date together with such amendments, supplements,
modifications or replacements thereto as may be approved by the Agent after the
Closing Date (such approval not to be unreasonably withheld or delayed).

“Borrower Representative” means Radius Health, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

4

--------------------------------------------------------------------------------

 

“Borrower Unrestricted Cash” means, as of any date of determination,
unrestricted cash and Cash Equivalents of the Borrowers or the Securities
Subsidiary (as applicable) that (a)(i) are held in the name of a Borrower in a
Deposit Account or Securities Account located in the United States that is
subject to a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable, in favor of Agent at bank or financial institution
located in the United States, or (ii) held in the name of the Securities
Subsidiary in a Deposit Account or Securities Account located in the United
States and the Borrower is in compliance with the provisions of Section 4.18
with respect to the Securities Subsidiary as of the applicable date of
determination, (b) are not subject to any Lien (other than Permitted Liens), and
(c) are not funds for the payment of a drawn or committed but unpaid draft, ACH
or EFT transaction as of the applicable date of determination.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

“Cash Equivalents” means, as of any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally; (d) certificates of deposit or bankers’
acceptances maturing within one (1) year after such date and issued or accepted
by any Lender or by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s; and (f) Investments made pursuant to the Borrower Investment
Policy.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means an event or series of events by which:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of forty percent (40%) or more of the
combined voting power of all voting stock of Radius Health on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); (b) during any period of
twelve (12) consecutive months, a majority of the members of the board of

5

--------------------------------------------------------------------------------

 

directors or other equivalent governing body of Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; (c) Borrower ceases to own and control, directly or indirectly,
all of the economic and voting rights associated with the outstanding securities
of each of its Subsidiaries (except as otherwise permitted by this Agreement),
or (d) the occurrence of a “Change of Control”, “Fundamental Change”, “Change in
Control”, or terms of similar import under the 2024 Convertible Note Documents
or any other Convertible Note Document if the effect of such occurrence is to
cause (or to permit the holder or holders of any such Permitted Convertible Debt
to cause) the Permitted Convertible Debt to become due and payable in cash prior
to the date that is six (6) months after the Maturity Date.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto; provided that, Collateral shall not, at any time, include
“Excluded Property”.

“Commitment Annex” means Annex A to this Agreement.

“Company Competitor” means any Person that competes with the business of the
Borrowers and their respective direct and indirect Subsidiaries from time to
time.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Radius Health (or any other Person, as
the context may require hereunder) in its consolidated financial statements if
such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The

6

--------------------------------------------------------------------------------

 

amount of any Contingent Obligation shall be equal to the amount of the
obligation so Guaranteed or otherwise supported or, if not a fixed and
determinable amount, the maximum amount so Guaranteed or otherwise supported.

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with the Credit Parties, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA and, solely for purposes of Section 412 and 436 of the Code, Section
414(m) or (o) of the Code.

“Convertible Note Documents” means (a) the 2024 Convertible Note Documents, and
(b) the Future Convertible Notes and each other promissory note, note purchase
agreement, indenture and other material documents evidencing or relating
thereto.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

“Credit Party” means each Borrower and each Guarantor and “Credit Parties” means
all such Persons, collectively provided, however, that in no event shall an
Excluded Subsidiary be deemed to be or otherwise required to be a “Credit Party”
for purposes of this Agreement or the other Financing Documents.  

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the Ordinary Course of Business, (d) all
Capital Leases of such Person, (e) all non-contingent obligations of such Person
to reimburse any bank or other Person in respect of amounts paid under a letter
of credit, banker’s acceptance or similar instrument, (f) all Disqualified
Equity Interests, (g) all obligations secured by a Lien on any asset of such
Person, whether or not such obligation is otherwise an obligation of such Person
(valued at the lesser of (i) the aggregate unpaid amount of such Debt and (ii)
the fair market value of the property encumbered thereby as determined by such
Person in good faith), (h) “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts to the extent required to be recorded as
liabilities on the balance sheet of such Person in accordance with GAAP, (i) all
Debt of others Guaranteed by such Person, (j) off-balance sheet liabilities
and/or Pension Plan or Multiemployer Plan liabilities of such Person, and
(k) obligations in respect of litigation settlement agreements or similar
arrangements.  Without duplication of any of the foregoing, Debt of Borrowers
shall include any and all Loans. Notwithstanding the foregoing, in no event
shall the following constitute Debt:  (A) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warrants or other
unperformed obligations of the seller of such asset; (B) deferred obligations
associated with customer prepayments and deposits, accruals for payroll and
other operating expenses, in each case, incurred in the Ordinary Course

7

--------------------------------------------------------------------------------

 

of Business; (C) obligations associated with workers’ compensation claims,
employment, early retirement or termination arrangements, deferred compensation
arrangements, employee or director equity plans, pension fund obligations or
contributions or similar claims, obligations or contributions, or social
security or wage taxes; or (D) prepaid or deferred revenue and deferred tax
obligations that are not yet delinquent (unless subject to a Permitted Contest).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions in
effect from time to time.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defaulted Lender” means any Lender (a) that has failed to make any Loan or
other credit accommodation, disbursement, settlement or reimbursement required
pursuant to the terms hereunder or under any other Financing Document or has
failed to confirm its commitment to make such Loans, accommodations,
disbursements or reimbursements hereunder or under any other Financing Document
within two (2) Business Days after any such amounts are required to be funded or
paid by it under this Agreement or such Financing Document (provided that such
Lender shall cease to be a Defaulted Lender with respect to this clause (a) upon
satisfaction in full of all outstanding funding and payment obligations of such
Lender under this Agreement and the other Financing Documents) unless, prior to
the expiration of such two (2) Business Day period, such Lender notifies Agent
and Borrower Representative in writing that such failure to fund is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in writing) has not been satisfied, (b) that has
given oral or written notice to Borrower Representative or  Agent or has
otherwise publicly announced that such Lender believes it will, or intends to,
fail to fund any portion of its Loans, accommodations, disbursements or
reimbursements hereunder or under any other Financing Document or under any
other committed loan facility (provided that such Lender shall cease to be a
Defaulted Lender with respect to this clause (b) upon delivery to Agent of a
written rescission of such notice or announcement), or (c) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under the Bankruptcy Code or similar Debtor Relief Laws of the United States, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or Federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulted Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Agent that a Lender is a Defaulted Lender under
any one or more of clauses (a) through (b) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulted Lender
upon delivery of written notice of such determination to Borrower and each
Lender.

“Defined Period” means for any given calendar month or date of determination,
the immediately preceding three (3) month period ending on the last day of such
calendar month or if such date of determination is not the last day of a
calendar month, the three (3) month period immediately preceding any such date
of determination.

8

--------------------------------------------------------------------------------

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Credit Party.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account (which is not an
Excluded Account), which agreement provides that such financial institution
shall comply with instructions originated by Agent directing disposition of the
funds in such Deposit Account without further consent by the applicable
Borrower.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale, liquidation or similar event), (b) is redeemable at the
option of the holder thereof (other than for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part (except as a
result of a change of control or asset sale, liquidation or similar event), (c)
provides for and requires scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Debt or any other Equity Interest
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date in effect at the time of issuance;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of current and former employees, directors, managers, officers or
consultants of Radius Health (or any parent company) or its Subsidiaries or by
any such plan to such Persons, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Radius Health or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Institution” means, on any date, (a) any Company Competitor
identified on the list delivered to Agent by the Borrowers prior to the Closing
Date, (b) any Company Competitor that is designated by Borrower Representative
as a Disqualified Institution by prior notice to Agent after the Closing Date
(such designation will become effective three (3) Business Days after receipt by
Agent and will not apply retroactively to disqualify the transfer of, or
agreement to transfer, an interest in the Loans that was effective prior to the
effective date of such supplement), and (c) any Disqualified Institution’s known
Affiliates or Affiliates identified in writing to Agent from time to time or
otherwise readily identifiable as such by name. Notwithstanding the foregoing,
in no event will a Bona Fide Lending Affiliate be a Disqualified Institution,
unless such Bona Fide Lending Affiliate is explicitly identified under clause
(a) of the definition of “Disqualified Institution” above.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any Equity Interest in such
Person (except those payable solely in its Equity Interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any Equity Interests in such Person, or (ii) any option, warrant or other right
to acquire any Equity Interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an Equity Interest
in a Borrower or a Subsidiary of a Borrower (other than (i) payments of salaries
to individuals, (ii) directors fees, and (iii) advances and reimbursements to
employees or directors, all in the Ordinary Course of Business), an Affiliate of
a Borrower or an Affiliate of any Subsidiary of a Borrower (which is not a
Credit Party) or (d) repayments of or debt service on loans or other
indebtedness held by any Person holding an Equity Interest in a Borrower or a
Subsidiary of a Borrower unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other indebtedness. For the
avoidance

9

--------------------------------------------------------------------------------

 

of doubt, payments in respect of Permitted Convertible Debt shall not be
considered Distributions for purposes of this Agreement.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) consented
to by Agent and Borrower Representative, which Borrower Representative’s consent
shall not be unreasonably withheld, delayed or conditioned; provided, that (x)
no consent of Borrower Representative shall be required after the occurrence and
during the continuance of an Event of Default and (y) the consent of Borrower
Representative shall be deemed to have been given unless an objection is
delivered to the Agent within five (5) Business Days after notice of a proposed
assignment is delivered to Borrower Representative.  Notwithstanding the
foregoing, (x) so “Eligible Assignee” shall not include (i) any Borrower or any
of a Borrower’s Subsidiaries, or (ii) any Disqualified Institution; provided
that the prohibition in clause (ii) shall not apply if a Specified Event of
Default has occurred and is continuing, and (y) no proposed assignee intending
to assume any unfunded portion of the Term Loan Commitment shall be an Eligible
Assignee unless such proposed assignee either already holds a portion of such
Term Loan Commitment, or has been approved as an Eligible Assignee by Agent.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other binding
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources or pollution (including any environmental
clean-up statutes and all regulations adopted by any local, state, federal or
other Governmental Authority, and any statute, ordinance, code, order, decree,
law rule or regulation all of which pertain to or impose liability or standards
of conduct concerning medical waste or medical products, equipment or supplies),
safety or clean-up that apply to any Borrower and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§ 136 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. §
4851 et seq.), any analogous state or local laws, any amendments thereto, and
the regulations

10

--------------------------------------------------------------------------------

 

promulgated pursuant to said laws, together with all amendments from time to
time to any of the foregoing and judicial interpretations thereof.

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing), whether now outstanding or issued after the Closing Date; provided
that for the avoidance of doubt, Permitted Convertible Debt shall not be
considered “Equity Interests”.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Credit Party
or any Subsidiary maintains, sponsors or contributes to, or, in the case of an
employee benefit plan which is subject to Section 412 of the Code or Title IV of
ERISA, to which any Credit Party or any Subsidiary has any liability, including
on account of any member of the Controlled Group, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five (5) years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Accounts” means (a) segregated Deposit Accounts into which there is
deposited no funds other than those intended solely to cover wages and payroll
for employees of a Credit Party for a period of service no longer than two weeks
at any time (and related contributions to be made on behalf of such employees to
health and benefit plans) plus balances for outstanding checks for wages and
payroll from prior periods, (b) segregated Deposit Accounts constituting
employee withholding accounts and contain only funds deducted from pay otherwise
due to employees for services rendered to be applied toward the tax obligations
of such employees, (c) segregated Deposit Accounts constituting trust, fiduciary
and escrow accounts in which there is not maintained at any point in time funds
on deposit greater than $1,000,000 in the aggregate for all such accounts, (d)
segregated Deposit Accounts that secure obligations in respect of letters of
credit, credit cards and other obligations which are permitted by clauses (l),
(m) or (n) of the definition of Permitted Debt, and (e) Deposit Accounts located
outside of the United States in which there is not maintained at any point in
time funds on deposit greater than $2,000,000 in the aggregate for all such
Deposit Accounts; provided that the accounts described in clauses (a) through
(e) above shall be used solely for the purposes described in such clauses.

“Excluded Foreign Subsidiary” means (a) Radius International Limited, (b) Radius
Pharmaceuticals (Bermuda) Ltd., and (c) any Subsidiary (i) that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code, or (ii)
substantially all the assets of which consist of Equity Interests in one or more
Subsidiaries described in clause (c)(i) of this definition; provided that,
notwithstanding the foregoing, in no event shall any Subsidiary that becomes a
Credit Party in accordance with the provisions of Section 4.11 of this Agreement
(whether in connection with a Permitted Foreign Acquisition or otherwise) be
deemed to be an Excluded Foreign Subsidiary.

“Excluded Perfection Assets” means, collectively:

11

--------------------------------------------------------------------------------

 

(a)any fee-owned real property (other than Material Real Property), and any
leasehold interests in real property;

 

(b)motor vehicles, aircraft and other assets subject to certificates of title
with an aggregate net book value (as reasonably determined by the Borrowers) of
less than $1,000,000 in the aggregate (other than to the extent a security
interest thereon can be perfected by the filing of a financing statement under
the UCC);

 

(c)commercial tort claims where the amount of damages claimed by the applicable
Credit Party is less than $1,000,000 in the aggregate for all such commercial
tort claims;

 

(d)letter of credit rights with a value of less than $250,000 individually or
$1,000,000 in the aggregate (other than to the extent consisting of a supporting
obligation or that can be perfected by the filing of a UCC financing statement);

 

(e)electronic chattel paper with a value of less than $250,000 individually or
$1,000,000 in the aggregate (other than to the extent consisting of a supporting
obligation or that can be perfected by the filing of a UCC financing statement);

 

(f)Excluded Accounts; and

 

(g)except as otherwise provided herein with respect to assets (including Equity
Interests) acquired as the result of a Permitted Foreign Acquisition, assets of
the Credit Parties (other than Credit Parties organized under the laws of a
foreign jurisdiction) located outside of the United States to the extent the
granting or perfection of a security interest in such assets would require
action outside of the United States; provided, that at no time shall the fair
market value of tangible assets of such Credit Parties located outside of the
United States (other than API and other raw materials) exceed One Million
Dollars ($1,000,000).

“Excluded Property” means, collectively:

(a)any lease, license, contract, permit, letter of credit, purchase money
arrangement, instrument or agreement to which any Credit Party is a party or any
of its rights or interests thereunder if and to the extent that the grant of
such security interest shall constitute a result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Credit
Party therein or (ii) result in a breach or termination pursuant to the terms
of, or default under, any such lease, license, contract, permit, letter of
credit, purchase money arrangement, instrument or agreement;

(b)any governmental licenses or state or local franchises, charters and
authorizations, to the extent that Agent may not validly possess a security
interest in any such license, franchise, charter or authorization under
applicable Law;

(c)any intent to use trademarks or service marks; and

(d)the voting capital stock of any other Excluded Foreign Subsidiary in excess
of 65% of the issued and outstanding voting capital stock of such Excluded
Foreign Subsidiary to the extent that the grant of a security interest in excess
of such percentage to secure the Obligations would cause material adverse tax
consequences for any Credit Party; provided that without such material adverse
tax consequences to such Credit Party, “Collateral” shall immediately,
automatically and

12

--------------------------------------------------------------------------------

 

without further action required by, and without notice to, any Person include
such greater percentage of voting stock of such Excluded Foreign Subsidiary;

provided that (x) any such limitation described in the foregoing clauses (b) and
(c) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
UCC) or principles of equity, (y) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in such
contract, agreement, permit, lease or license or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such contract, agreement, permit,
lease, license, franchise, authorization or asset shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of, any Excluded Property shall be and at
all times remain subject to the security interests created by this Agreement
(unless such proceeds would independently constitute Excluded Property).

“Excluded Subsidiary” means (a) each Securities Subsidiary; (b) each Inactive
Subsidiary; and (c) each Excluded Foreign Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon):  (a) Taxes to the
extent imposed on or measured by Agent’s, any Lender’s or such recipient’s net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under the
terms hereof or (ii) such Lender changes its lending office for funding its
Loan, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Term Loan Commitment or to such Lender immediately before it changed its lending
office; (c) Taxes attributable to such Lender’s failure to comply with Section
2.8(c); and (d) any U.S. federal withholding Taxes imposed with respect to a
Lender under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official interpretations thereof and any agreement
entered into pursuant to the implementation of Section 1471(b)(1) of the Code,
and any intergovernmental agreement between the United States Internal Revenue
Service, the U.S. Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

13

--------------------------------------------------------------------------------

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided, however,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent in connection with this Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, the Affiliated Intercreditor Agreement, each subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt are subordinated to all or any portion of the Obligations and all
other documents, instruments and agreements related to the Obligations and
heretofore executed, executed concurrently herewith or executed at any time and
from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.  

“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase

14

--------------------------------------------------------------------------------

 

assets, goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise), or (b) entered into for the purpose of
assuring in any other manner the obligee of such Debt or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part), provided, however, that the term Guarantee shall not include
endorsements for collection or deposit in the Ordinary Course of Business.  The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means, at any time of determination, any Credit Party that has
executed or delivered any Guarantee of any portion of the Obligations.

“Hazardous Materials” means (a) any “hazardous substance” as defined in CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (c) asbestos, (d) polychlorinated biphenyls, (e) petroleum and its
derivatives, by-products and other hydrocarbons, and (f) any other pollutant,
toxic, radioactive, caustic or otherwise hazardous substance regulated under
Environmental Laws.  

“Hazardous Materials Contamination” means contamination in excess of amounts
permitted under applicable Law (whether now existing or hereafter occurring) of
the improvements, buildings, facilities, personalty, soil, groundwater, air or
other elements on or of the relevant property by Hazardous Materials, or any
derivatives thereof, or on or of any other property as a result of Hazardous
Materials, or any derivatives thereof, generated on, emanating from or disposed
of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device or other product (including, without limitation, any ingredient
or component of, or accessory to, the foregoing products) subject to regulation
under FDCA, and similar state or foreign laws, controlled substances laws,
pharmacy laws, consumer product safety laws, Medicare, Medicaid, TRICARE, and
all laws, policies, procedures, requirements and regulations pursuant to which
Permits are issued, in each case, as the same may be amended from time to
time.  

“Inactive Subsidiaries” means Radius Global Support, Inc. and any other
Subsidiary created or acquired by Borrower after the Closing Date with assets of
less than Five Hundred Thousand Dollars ($500,000) designated by Borrower as an
“Inactive Subsidiary” after the Closing Date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, rights of use of any name, domain
names, or any other similar rights, any applications therefor, whether
registered or not, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights to unpatented inventions, and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing.

15

--------------------------------------------------------------------------------

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or otherwise consummate any Acquisition,
or (c) make, purchase or hold any advance, loan, extension of credit or capital
contribution to or in, or any other investment in, any Person.  The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, less the amount of cash and Cash Equivalents returned or
repaid as a result of dividends, distributions, principal repayments,
dispositions or liquidations of all or a portion of such Investment (without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made at an original cost equal to the fair market value (as determined
by such Person in good faith) of such property, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto. For the avoidance of doubt, payments in respect of Swap
Contracts or Permitted Convertible Debt expressly permitted pursuant to the
terms of this Agreement shall not be considered Investments for purposes of this
Agreement.

“IRS” has the meaning set forth in Section 2.8(c)(i).

“Joinder Requirements” has the meaning set forth in Section 4.11(d).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) two percent (2.00%) and (b) the rate determined by Agent (rounded
upwards, if necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate
for the Interest Period, by (ii) the sum of one minus the daily average during
such Interest Period of the aggregate maximum reserve requirement (expressed as
a decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

16

--------------------------------------------------------------------------------

 

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Term Loan and each and every advance under the Term
Loan.  All references herein to the “making” of a Loan or words of similar
import mean, with respect to the Term Loan, the making of any advance in respect
of a Term Loan.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Market Capitalization” means, as of any date of determination, the product of
(a) the aggregate number of outstanding shares of common stock of Radius Health
as of such date multiplied by (b) the end of day closing price for Radius
Health’s common stock on the Business Day immediately preceding such date of
determination, as determined by Agent in its reasonable discretion.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Credit Parties, taken as a
whole, (b) the rights and remedies of Agent or Lenders under any Financing
Document, or the ability of the Credit Parties to perform any of
their  obligations under any Financing Document to which they are a party,
(c) the legality, validity or enforceability of any Financing Document, (d) the
existence, perfection or priority of any security interest granted in any
Financing Document (other than as a result of any action or inaction of Agent or
Required Lenders provided that such action or inaction is not caused by any
Credit Parties failure to comply with the terms of the Financing Documents), or
(e) a material impairment of the prospect of repayment of any material portion
of the Obligations.

“Material Contracts” means (a) the 2024 Convertible Note Documents and each
other Convertible Note Document and each Swap Contract and other material
document related to any related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, (b) the agreements listed on Schedule 3.17, (c) each other
agreement or contract to which such Credit Party or its Subsidiaries is a party
that is filed with the SEC as a material agreement, including pursuant to Item
601(b)(10) of Regulation S-K, and (d) each agreement or contract to which such
Credit Party or its Subsidiaries is a party the termination of which could
reasonably be expected to result in a Material Adverse Effect.  

“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the financial
condition, business or operations of Credit Parties.

“Material Real Property” means any real property located in the United States
that is owned in fee by any Credit Party with a fair market value (as reasonably
determined by Agent) in excess of $2,000,000 individually or in the aggregate
together with all other real property that is owned by the Credit Parties.

“Maturity Date” means June 1, 2024.

17

--------------------------------------------------------------------------------

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

   “Minimum Cash/Market Cap Requirements” has the meaning set forth in Section
6.2(a).

“Minimum Cash Testing Period” has the meaning set forth in Section 6.2(b).

“Minimum Net Revenue Covenant” has the meaning set forth in Section 6.1.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any Borrower or any of its Subsidiaries in connection
with any casualty event, Asset Disposition or incurrence of Debt, net of (a)
reasonable and customary out-of-pocket direct costs, fees and expenses incurred
or estimated costs, fees and expenses for which reserves are maintained, in
connection therewith (including legal, accounting, consulting and investment
banking fees and expenses, sales commissions and underwriting discounts); (b)
amounts held in escrow to be applied as part of the purchase price for any
assets, as applicable; (c) estimated taxes paid or payable (including sales, use
or other transactional taxes and any net marginal increase in income taxes) as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); provided, that if the actual
amount of taxes paid is less than the estimated amount, the difference shall
immediately constitute Net Cash Proceeds; and (d) the amount required to retire
any Debt secured by a Permitted Lien on the related property; provided that if
the actual amount of taxes or costs, fees and expenses paid is less than the
estimated amount, the difference shall immediately constitute Net Cash Proceeds.
For purposes hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents
(x) received upon the disposition of any non-cash consideration received by any
Borrower or any of its Subsidiaries in connection with any casualty event, any
Asset Disposition or incurrence of Debt or (y) released from escrow to Borrowers
or any of their Subsidiaries.

“Net Revenue” means, for any period, (a) the gross revenues of Borrowers
generated solely through the commercial sale of Products (not including any
Products that Borrowers or their Subsidiaries acquire by way of an Acquisition
following the Closing Date) by Borrowers during such period, less (b)(i) trade,
quantity and cash discounts allowed by Borrowers with respect to such Products,
(ii) discounts, refunds, rebates, charge backs, retroactive price adjustments
and any other allowances which effectively reduce net selling price of such
Products, (iii) product returns and allowances with respect to such Products,
(iv) allowances for shipping or other distribution expenses with respect to such
Products, (iv) set-offs and counterclaims with respect to such Products, and (v)
any other similar and customary deductions used by Borrower with respect to such
Products in determining net revenues, all, in respect of (a) and (b), as
determined in accordance with GAAP.  

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

18

--------------------------------------------------------------------------------

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Oncology Assets” means the Intellectual Property and other assets set forth on
Schedule 5.6(b) to the extent such Intellectual Property and other assets were
or are used, designed, or developed by Borrower solely in connection with one or
more of its oncology programs (but, for the avoidance of doubt, the acquiror or
licensee may use, design, or develop such assets for other therapeutic areas).

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party or any Subsidiary, the ordinary course of such Credit Party’s or
Subsidiary’s business and undertaken by such Person in good faith and not for
purposes of evading any covenant or restriction in any Financing Document.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, articles of incorporation, certificate of limited
partnership or articles of organization, and including, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity) and which relate to the internal governance of such Person (such as
by-laws, a partnership agreement or an operating agreement, joint venture
agreement, limited liability company agreement or members agreement), including
any and all shareholder agreements or voting agreements relating to the Equity
Interests of such Person.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such Tax
(other than connections arising from Agent or such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, engaged in any other transaction pursuant to or enforced any Financing
Document, or sold or assigned an interest in any Loans or any Financing
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).

“Outstanding Debt Balance” means, as of any date of determination, an amount
equal to the aggregate outstanding principal amount of the Term Loans plus the
aggregate outstanding principal amount of the Revolving Loans, as of such date
of determination.

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

19

--------------------------------------------------------------------------------

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date.

“Permit” means all governmental licenses, certificates, accreditations, product
clearances or approvals, supplier numbers, marketing authorizations, drug or
device authorizations and approvals, other authorizations, franchises,
qualifications, accreditations, registrations, permits, consents and approvals
of a Credit Party issued or required under Laws applicable to the business of
Borrowers or any of their Subsidiaries as are necessary in the manufacturing,
importing, exporting, possession, ownership, warehousing, marketing, promoting,
sale, labeling, furnishing, distribution or delivery of goods or services under
Laws applicable to the business of Borrower or any of its Subsidiaries.  
Without limiting the generality of the foregoing, “Permit” includes any
Regulatory Required Permit.

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied:  

 

(a)

Borrower Representative shall have delivered to Agent (i) at least ten (10)
Business Days (or such shorter period as may be agreed by Agent) prior to the
closing of the proposed Acquisition: (A) a description of the proposed
Acquisition; and (B) to the extent then available to Borrower Representative,
copies (or the current drafts) of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated, and (ii)
not less than five (5) Business Days following the consummation of such
Acquisition, executed counterparts of the material agreements, documents or
instruments pursuant to which such Acquisition is to be consummated and any
schedules to such agreements, documents or instruments;

 

(b)

the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by the terms of this Agreement, including,
without limitation, clause (c) below and Section 4.11, including such
agreements, instruments and other documents necessary to ensure that Agent
receives a first priority perfected Lien in all entities and assets acquired in
connection with the proposed Acquisition except for Excluded Property and
Excluded Perfection Assets, as applicable;

 

(c)

the Acquisition either (x) qualifies as a Permitted Foreign Acquisition or
(y)(i) if the Acquisition is a purchase of Equity Interests, the target and its
Subsidiaries must have as their jurisdiction of formation a state within the
United States and (ii) if the Acquisition is an asset purchase or a merger, not
less than 85% of the fair market value of all of the assets so acquired shall be
located within the United States (or, in the case of any Intellectual Property
so acquired, registered or otherwise located in the United States);

20

--------------------------------------------------------------------------------

 

 

(d)

at the time of such Acquisition and after giving effect thereto, no Event of
Default has occurred and is continuing;

 

(e)

all transactions in connection with such Acquisition shall be consummated in all
material respects in accordance with applicable Law;

 

(f)

no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

 

(g)

such Acquisition does not result in a Change in Control and each Borrower
remains a surviving legal entity after such Acquisition;

 

(h)

such Acquisition shall not be hostile and shall have been approved by the board
of directors (or other similar body) and/or the stockholders or other
equityholders of the Person being acquired, in each case as required by such
Person’s organizational documents (it being understood that such approval shall
not be required in connection with a court approved sale); and

 

(i)

the Credit Parties shall be in compliance with Section 5.11 after giving effect
to such Acquisition.

“Permitted Asset Dispositions” means the following Asset Dispositions:  

 

(a)

dispositions of Inventory in the Ordinary Course of Business and not pursuant to
any bulk sale;

 

(b)

dispositions of furniture, fixtures, equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer needed or desirable in the conduct of the business of such Borrower
and its Subsidiaries;

 

(c)

abandonment, cancellation, non-renewal or discontinuance of use of Intellectual
Property (other than Material Intangible Assets) of any Borrower or any
Subsidiary thereof that a Borrower determines in good faith is no longer
necessary or desirable in the conduct of its business;

 

(d)

(i) Asset Dispositions by a Credit Party to another Credit Party and (ii) Asset
Disposition by any Excluded Foreign Subsidiary to another Excluded Foreign
Subsidiary;

 

(e)

sales, forgiveness or discounting, on a non-recourse basis and in the Ordinary
Course of Business, of past due Accounts in connection with the collection or
compromise thereof of the settlement of delinquent Accounts or in connection
with the bankruptcy or reorganization of suppliers or customers in accordance
with the applicable terms of this Agreement;

 

(f)

to the extent constituting an Asset Disposition, the granting of Permitted
Liens;

 

(g)

dispositions consisting of the use or payment of cash or cash equivalents in the
Ordinary Course of Business and in a manner that is not prohibited by the terms
of this Agreement or the other Financing Documents;

21

--------------------------------------------------------------------------------

 

 

(h)

the granting of Permitted Licenses and the making of any Permitted Investments
with cash or Cash Equivalents;

 

(i)

Asset Dispositions by Borrower and its Subsidiaries of the Oncology Assets to
third parties for fair consideration on commercially reasonable terms; provided
that (i) the proceeds of any such sale constitute Collateral or be used to
consummate a Permitted Acquisition or other Permitted Investment, and (ii) no
Event of Default has occurred and is continuing at the time such Assets
Dispositions are made or would immediately result therefrom;

 

(j)

dispositions of other assets (other than any Intellectual Property related to
the Abaloparatide Product) so long as (i) the assets subject to such Asset
Dispositions are sold for fair value, as determined by the Borrowers in good
faith, (ii) at least 75% of the consideration therefor is cash or Cash
Equivalents, (iii) no Event of Default has occurred and is continuing or would
result from the making of such disposition and (iv) the amount of assets
disposed does not exceed $2,500,000 in any twelve month period;

 

(k)

cancellations, terminations or surrender by any Credit Party or any Subsidiary
of any Credit Party of any lease in the Ordinary Course of Business;

 

(l)

dissolution of an Inactive Subsidiary;

 

(m)

the unwinding of any Swap Contract in accordance with its terms; and

 

(n)

other dispositions approved by Agent from time to time in its sole discretion.  

“Permitted Bond Hedge Transaction” means any call or capped call option on the
Equity Interests of Radius Health purchased by a Credit Party from a leading
dealer in the relevant market (the “Hedge Provider”) in connection with the
issuance of any Permitted Convertible Debt; provided that the purchase price for
such Permitted Bond Hedge Transaction, less the Net Cash Proceeds received by
the Credit Parties from the sale of any related Permitted Warrant Transaction,
does not (a) exceed the Net Cash Proceeds received by the Credit Parties from
the sale of such Permitted Convertible Debt issued in connection with the
Permitted Bond Hedge Transaction or (b) result in the incurrence of additional
Debt by any Credit Party (other than Debt from the issuance of the  Permitted
Convertible Debt); provided, further, that such call option is a Swap Contract
and will be entered into between the applicable Credit Party and the Hedge
Provider under an ISDA Master Agreement and there shall be no Credit Support
Annex, Credit Support Documentation, Credit Support Provider, security, guaranty
or other credit support with respect thereto, in each case provided by Radius
Health or any other Borrower or Subsidiary thereof; provided, further, that
immediately before and after giving pro forma effect to the purchase of such
call option and any concurrent use of proceeds thereof, no Default or Event of
Default shall have occurred and be continuing hereunder.

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) the Collateral or

22

--------------------------------------------------------------------------------

 

any part thereof or any interest therein shall not be in any danger of being
sold, forfeited or lost by reason of such contest by Borrowers or its
Subsidiaries; (d) Borrowers have given Agent notice of the commencement of such
contest and upon request by Agent, from time to time, notice of the status of
such contest by Borrowers and/or confirmation of the continuing satisfaction of
this definition; and (e) upon a final determination of such contest, Borrowers
and its Subsidiaries shall promptly comply with the requirements thereof.

“Permitted Contingent Obligations” means

 

(a)

Contingent Obligations arising in respect of the Debt under the Financing
Documents;

 

(b)

Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business;

 

(c)

Contingent Obligations outstanding on the date of this Agreement and set forth
on Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to the indebtedness underlying such Contingent Obligations other than
extensions of the maturity thereof without any other change in terms);

 

(d)

Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed $1,500,000 in the aggregate at any time outstanding;

 

(e)

Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

 

(f)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

 

(g)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or a Subsidiary for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person
and not for purposes of speculation;

 

(h)

unsecured earn-out obligations and other similar unsecured milestone obligations
incurred in connection with a Permitted Acquisition (collectively, “Contingent
Acquisition Consideration”) provided that no payment with respect to such
obligations shall be made unless (i) no Specified Event of Default has occurred
and is continuing or would result from the making of such payments and (ii)(A)
with respect to any Contingent Acquisition Consideration to be paid in
connection with a Non-Joinder Foreign Acquisition, either (I) the aggregate
amount of all Contingent Acquisition Consideration and all other consideration
paid or payable in cash or Cash Equivalents by Borrower and its Subsidiaries in
connection with Non-Joinder Foreign Acquisitions does not exceed $25,000,000 in
any twelve (12) month period (including after giving effect to the applicable
Contingent Acquisition Consideration payment in connection with Non-Joinder
Foreign Acquisitions) or (II) Borrowers will have Borrower Unrestricted Cash in
an aggregate amount greater than an amount equal to the product of (x) 1.4
multiplied by (y) the Outstanding Debt Balance after giving pro forma effect to
such payment;

23

--------------------------------------------------------------------------------

 

 

(i)

to the extent constituting Contingent Obligations, Permitted Convertible Debt,
including any obligations in connection with  a Permitted Bond Hedge Transaction
or any Permitted Warrant Transaction, in each case, incurred in accordance with
the provisions of such definitions; and

 

(j)

other Contingent Obligations not permitted by clauses (a) through (i) above, not
to exceed $2,000,000 in the aggregate at any time outstanding.  

“Permitted Convertible Debt means (a) 2024 Convertible Notes and (b) any other
Debt incurred by the Credit Parties that (i) is either (x) a note or other debt
instrument issued by a Credit Party which is convertible into Equity Interests
of Radius Health (and cash in lieu of fractional shares) or (y) sold as units
together with a Permitted Bond Hedge Transaction or a Permitted Warrant
Transaction that are exercisable for Equity Interests of Radius Health (any
indenture, promissory note or other instrument pursuant to which such debt
securities and/or units are issued or otherwise governed, the “Future
Convertible Notes”); (ii) the  obligations of all Persons (including all Credit
Parties) in respect of such notes and/or units (and any guarantee thereof) are
fully unsecured; (iii) does not have a stated maturity prior to the date that is
six (6) months following the Maturity Date; (iv) has no scheduled amortization
or principal payments or requires any mandatory redemptions or payments of
principal prior to the date that is six (6) months following the Maturity Date
other than customary payments upon a change of control or fundamental change
event (it being understood that conversion of any such Debt shall not be
considered a redemption or payment); (v) any cross-event of default (other than
any cross-payment event of default or cross-acceleration event of default)
provision contained therein that relates to indebtedness of any Borrower (such
indebtedness, a “Cross-Default Reference Obligation”) contains a cure period of
at least fifteen (15) calendar days before an event of default or other event or
condition under such Cross-Default Reference Obligation results in an event of
default under such cross-default provision, (vi) no Subsidiary that is not a
Credit Party shall guarantee the obligations under such notes, and each
guarantee of such notes by a Credit Party shall provide for the release and
termination thereof, without action by any Person, upon any release and
termination of the guarantee by such Credit Party of the Obligations, (vii) the
terms, conditions, fees, covenants, and settlement mechanics (if applicable) of
such notes shall be such as are typical and customary for Debt of such type (as
determined by the Borrower Representative in good faith), and (viii) immediately
before and after giving pro forma effect to the incurrence of such Debt and any
concurrent use of proceeds thereof, no Event of Default shall have occurred and
be continuing.

“Permitted Debt” means:  

 

(a)

Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

 

(b)

Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

 

(c)

purchase money Debt and Capital Leases not to exceed $2,500,000 in the aggregate
at any time (whether in the form of a loan or a lease) used solely for the
acquisition, construction, repair, replacement, lease or improvement of a fixed
or capital asset secured only by such property and any Permitted Refinancing
thereof;

 

(d)

Debt existing on the date of this Agreement and described on Schedule 5.1 and
any Permitted Refinancing thereof;

 

(e)

Debt existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or a Subsidiary for the
purpose of

24

--------------------------------------------------------------------------------

 

 

directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation;

 

(f)

Debt owed to any Person providing property, casualty, liability, or other
insurance to the Credit Parties, including to finance insurance premiums, so
long as the amount of such Debt is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
policy year in which such Debt is incurred and such Debt is outstanding only
during such policy year;

 

(g)

trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business;

 

(h)

Debt of the Credit Parties incurred under the Affiliated Financing Documents;

 

(i)

Debt consisting of unsecured intercompany loans and advances incurred by (1) any
Borrower owing to any other Borrower, (2) any Borrower or any Guarantor owing to
any Guarantor or (3) any Excluded Foreign Subsidiary owing to any Borrower or
any Guarantor so long as such Debt constitutes a Permitted Investment of the
applicable Credit Party pursuant to clause (i) of the definition of Permitted
Investments and, in each case, provided that (1) the obligations of the Credit
Parties under such intercompany loan shall be subordinated at all times to the
Obligations of the Credit Parties hereunder or under the other Financing
Documents in a manner reasonably satisfactory to Agent and (2) upon the request
of Agent at any time, any such Debt shall be evidenced by promissory notes
having terms reasonably satisfactory to Agent, the sole originally executed
counterparts of which shall be pledged and delivered to Agent, for the benefit
of Agent and Lenders, as security for the Obligations;

 

(j)

to the extent also constituting Permitted Debt (without duplication), Permitted
Contingent Obligations;

 

(k)

Subordinated Debt;

 

(l)

Debt incurred in the Ordinary Course of Business in connection with credit cards
(including commercial cards (including so-called “purchase cards”, “procurement
cards” or “p-cards”)), credit card processing services, debit cards, stored
value cards, and cash management or related services, including treasury,
depository, return items, overdraft, controlled disbursement, merchant store
value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system) and other customary cash management arrangements
incurred in the ordinary course of business in an aggregate amount not to exceed
five Million Dollars ($5,000,000) at any time outstanding;

 

(m)

Debt in respect of letters of credit incurred in the Ordinary Course of Business
in an aggregate amount not to exceed five Million Dollars ($5,000,000) issued at
any time and any Permitted Refinancing thereof;

 

(n)

Debt with respect to trade letters of credit, warehouse receipts, customs bonds
or similar instruments issued to support performance obligations  incurred in
the Ordinary Course

25

--------------------------------------------------------------------------------

 

 

of Business in an aggregate amount not to exceed five Million Dollars
($5,000,000) in the aggregate at any time outstanding;

 

(o)

(i) unsecured Debt of Borrower incurred under the 2024 Convertible Notes and
(ii) all other Permitted Convertible Debt so long as no Event of Default has
occurred and is continuing or would result from the incurrence thereof and, in
each case, any Permitted Refinancing thereof;

 

(p)

Debt in respect of netting services, overdraft protections and other like
services, in each case incurred in the Ordinary Course of Business;  

 

(q)

Debt consisting of deferred compensation to employees of a Borrower and its
Subsidiaries incurred in the Ordinary Course of Business; and

 

(r)

other unsecured Debt in an aggregate principal amount not to exceed at any time
outstanding $2,500,000.

“Permitted Discretion” mean a determination made in good faith and in the
exercise of reasonable business judgment.

“Permitted Distributions” means the following Distributions:  (a) dividends by
any Credit Party to another Credit Party or any Subsidiary of a Borrower which
is not a Credit Party to a Credit Party; (b) repurchases of stock of former
employees, directors or consultants pursuant to stock purchase agreements so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided, however, that
such repurchase does not exceed $2,000,000 in the aggregate per calendar year;
(c) Distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person; and (d) Radius Health may make
(x) the payment of the premium to the Hedge Provider due under and determined in
accordance with the Permitted Bond Hedge Transaction (or in the case of capped
calls, where such proceeds are not received but are reflected in a reduction of
the premium) or (y) any payments or deliveries to the Hedge Provider required
under and determined in accordance with the Permitted Warrant Transaction, in
each case described in this clause (y), (i) by delivery of the Equity Interests
of Radius Health upon settlement thereof or (ii) by (A) payment of an early
termination amount thereof by the issuance of common stock of Radius Health upon
any early termination thereof or (B) set-off against the related Permitted Bond
Hedge Transaction.

“Permitted Foreign Acquisition” means (a) any Acquisition by a Credit Party,
directly or indirectly, of Equity Interests of any Person that is not organized
under the laws of the United States or any state thereof or (b) any Acquisition
by a Credit Party that is a merger or asset purchase where more than 15% of the
fair market value of the assets acquired in such Acquisition are located outside
of the United States (or, in the case of any Intellectual Property so acquired,
registered or otherwise located outside of the United States); provided that, in
each case of clauses (a) and (b), (i) either (A)(x) the assets or target’s
Equity Interests to be acquired are located (in the case of assets) or organized
(in the case of a target’s Equity Interests) in a jurisdiction where Agent
reasonably determines that the Laws of such jurisdiction would not materially
impair its ability to obtain a guaranty and an enforceable perfected security
interest in the Equity Interest and substantially all of the material assets to
be acquired that are located in such jurisdiction, and (y) the Credit Parties
and the target entities (as applicable) comply with the Joinder Requirements
(notwithstanding the clause (g) of the definition of Excluded Perfection Assets)
or, in the case of a merger or asset acquisition, Agent is granted a perfected
security interest in substantially all of the material assets acquired
(including pursuant to documentation governed by the applicable foreign law, as
necessary) in accordance with Section 4.11 (notwithstanding clause (g) of the

26

--------------------------------------------------------------------------------

 

definition of Excluded Perfection Assets), (B) the aggregate consideration paid
or payable by Borrower and its Subsidiaries in cash or Cash Equivalents in
connection with all Non-Joinder Foreign Acquisitions (including all Contingent
Acquisition Consideration in connection with all Non-Joinder Foreign
Acquisitions) does not exceed $25,000,000 in any twelve (12) month period
(including after giving effect to all upfront consideration paid at the closing
of such Acquisition), or (C) after giving effect to such Acquisition and the
payment of any upfront consideration in connection therewith, Borrowers will
have Borrower Unrestricted Cash in an aggregate amount greater than an amount
equal to the product of (x) 1.4 multiplied by (y) the Outstanding Debt Balance
as of the applicable date of determination (each Acquisition consummated in
reliance on this clauses (i)(B) or (i)(C), a “Non-Joinder Foreign Acquisition”),
and (ii) such Acquisition otherwise qualifies as a Permitted Acquisition.

“Permitted Foreign Inventory” means Inventory owned by a Borrower that is
located outside of the United States and that does not have an aggregate value
in excess of $2,000,000 with respect to all such Inventory as of any date of
determination.

“Permitted Investments” means:  

 

(a)

Investments shown on Schedule 5.7 and existing on the Closing Date;

 

(b)

to the extent constituting an Investment, cash and Cash Equivalents owned by
such Person;

 

(c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

 

(d)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans and advances outstanding
pursuant to this clause (d) may not exceed $1,000,000 at any time;

 

(e)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

(f)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of any Credit Party in any Subsidiary;

 

(g)

Investments consisting of Deposit Accounts or Securities Accounts in which Agent
has received a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable;

 

(h)

Investments by any Borrower in (1) any other Borrower, or (2) any Subsidiary
(other than an Excluded Subsidiary) now owned or hereafter created by such
Borrower, which Subsidiary is organized under the laws of the United States or
any State thereof and has provided a Guarantee of the Obligations of the
Borrowers which Guarantee is secured by

27

--------------------------------------------------------------------------------

 

 

a Lien granted by such Subsidiary to Agent in all or substantially all of its
property of the type described in Schedule 9.1 hereto and otherwise made in
compliance with Section 4.11(d);

 

(i)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments of cash and Cash Equivalents in an
Excluded Foreign Subsidiary but solely to the extent that (x) the aggregate
amount of such Investments made with respect to all Excluded Foreign
Subsidiaries does not, at any time, exceed $2,000,000 in any twelve (12) month
period and (y) with respect to any individual Excluded Subsidiary, the amount of
such Investments in such Excluded Foreign Subsidiary at any time outstanding
does not exceed the amount necessary to fund the current operating expenses of
such Excluded Foreign Subsidiary for the succeeding twelve (12) month period
(taking into account their revenue from other sources);  

 

(j)

Investments of cash and Cash Equivalents by the Credit Parties in the Securities
Subsidiary so long as the Borrower is in compliance with Section 4.18 and no
Event of Default has occurred and is continuing at the time such Investments are
made or would result from the making thereof;

 

(k)

Permitted Acquisitions;

 

(l)

the granting of Permitted Licenses;

 

(m)

to the extent constituting Investments, intercompany receivables that arise
solely from customary transfer pricing and cost sharing arrangements (i.e.,
“cost plus” arrangements) and associated “true-up” payments among the Credit
Parties and their respective Subsidiaries that are in the Ordinary Course of
Business and only to the extent such arrangements are entered into in order to
accurately reflect the costs of operating the business of Credit Parties and/or
to maintain compliance with all applicable jurisdictional Tax requirements; and

 

(n)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and Cash Equivalents
in an amount not exceeding $2,000,000 in the aggregate.

“Permitted License” means:

 

(a)

any non-exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrowers or their Subsidiaries
so long as all such licenses or sublicenses (i) are granted in the Ordinary
Course of Business, (ii) do not result in a legal transfer of title to the
licensed property, and (iii) have been granted in exchange for fair
consideration; provided that no such licenses may be granted if an Event of
Default has occurred and is continuing or would result from the granting
thereof.

 

(b)

Licenses granted by Radius Health to Radius Pharmaceuticals (Bermuda) Ltd.
pursuant to the Bermuda IP License; and

 

(c)

any exclusive license or sublicense of or similar arrangement with respect to
Intellectual Property rights (including licenses or sublicenses thereto) of
Borrowers or their Subsidiaries; provided that:

28

--------------------------------------------------------------------------------

 

 

i.

any such licenses, sublicense or other arrangements entered into with respect to
any Abaloparatide Product and Intellectual Property related thereto, shall be
exclusive (as applicable) solely as to discrete geographical areas outside of
the United States; provided that Borrower shall not be prohibited by this clause
(c)(i) from entering into customary marketing agreements where co-exclusive
marketing rights in the United States are granted to a third party (and Borrower
has, for the avoidance of doubt, retained co-exclusive marketing rights in the
United States for itself and its Subsidiaries);

 

ii.

all such licenses, sublicense or other arrangements (A) are granted to, or
entered with, third parties or Borrower’s Subsidiaries in the Ordinary Course of
Business, (B) do not result in a legal transfer of title to the licensed
property, and (C) have been granted in exchange for fair consideration; and

 

iii.

no such licenses may be granted or arrangements entered into pursuant to this
clause (c) if an Event of Default has occurred and is continuing or would result
from the consummation of such a transaction.

“Permitted Liens” means:  

 

(a)

deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens arising under ERISA or, with respect to any Pension Plan or Multiemployer
Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s employees, if
any;

 

(b)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

(c)

carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

 

(d)

Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

 

(e)

attachments, appeal bonds, judgments and other similar Liens on Collateral for
sums not exceeding $1,000,000 in the aggregate arising in connection with court
proceedings; provided that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are the subject of a Permitted
Contest;

 

(f)

with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate

29

--------------------------------------------------------------------------------

 

 

matters in the title insurance policy accepted by Agent insuring the lien of the
Security Documents;

 

(g)

Liens and encumbrances in favor of Agent under the Financing Documents;

 

(h)

Liens existing on the date hereof and set forth on Schedule 5.2 and any Liens
securing a Permitted Refinancing thereof;

 

(i)

any Lien on any equipment securing Debt permitted under clause (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within thirty (30) days after the acquisition thereof;

 

(j)

to the extent constituting a Lien, the granting of a Permitted License;

 

(k)

purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

 

(l)

Liens that are rights of set-off, bankers’ liens or similar non-consensual Liens
relating to deposit or securities accounts in favor of banks, other depositary
institutions and securities intermediaries  solely to secure payment of fees and
similar costs and expenses and arising in the Ordinary Course of Business;

 

(m)

Liens in favor of customs and revenue authorities arising as a matter of Law to
secure payment of customs duties in connection with the importation of goods in
the Ordinary Course of Business;

 

(n)

Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted clause (f) of the definition of Permitted Debt;

 

(o)

Liens solely on any cash earnest money deposits made by a Borrower or any
Subsidiary in connection with any letter of intent, purchase agreement or
similar agreement with respect to any Permitted Investment;

 

(p)

Liens on cash and Cash Equivalents held in an Excluded Account securing letter
of credit obligations, credit card obligations and other obligations which are
permitted by clauses (l), (m) or (n) of the definition of Permitted Debt;

 

(q)

Liens and encumbrances in favor of the holders of the Affiliated Financing
Documents; and

 

(r)

Liens (other than Liens arising under ERISA or Liens secure obligations in
respect of Debt for borrowed money) not otherwise permitted pursuant to clauses
(a)-(q), which secure obligations permitted under this Agreement not exceeding
$1,000,000 in the aggregate at any one time outstanding.  

“Permitted Modifications” means (a) such amendments or other modifications to a
Credit Party’s or Subsidiary’s Organizational Documents as are required under
this Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and (b)
such amendments or modifications to a Credit Party’s or Subsidiary’s

30

--------------------------------------------------------------------------------

 

Organizational Documents that would not adversely affect the rights and
interests of Agent or Lenders and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective; provided
that, if any amendment or modification involves a change in the name of a
Borrower or Subsidiary or involves a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction, such Borrower or Subsidiary shall
provide Agent with prior written notice thereof and shall have complied with the
provisions of Section 9.2(e) (as applicable).

“Permitted Refinancing” means amendments, replacements, restructurings,
refinancings, refundings, renewals, or extensions of all or any portion of Debt
(such Debt being referred to herein as the “Original Debt”); provided that (a)
the amount of the Original Debt is not increased (unless the additional amount
is permitted pursuant to another provision of “Permitted Debt”) at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
the existing unutilized commitments thereunder (to the extent permitted by this
Agreement), accrued but unpaid interest thereon and a reasonable premium paid,
and reasonable and customary fees and expenses reasonably incurred, in
connection with such refinancing, refunding, restructuring, renewal or extension
(including any fees and original issue discount incurred in respect of such
resulting Debt), (b) the direct and contingent obligors of the Original Debt
shall not be expanded as a result of or in connection with such refinancing,
refunding, restructuring, renewal or extension (other than to the extent (i) any
such additional obligors are or will become a Borrower, or (ii) as otherwise
permitted by Section 5.1), (c) to the extent the applicable Original Debt is
subordinated in right of payment and/or in right of security to any of the
Obligations, such refinancing, refunding, renewal or extension is subordinated
in right of payment and/or in right of security to such Obligations on terms
(taken as a whole) at least as favorable to Agent and Lenders as those contained
in the documentation governing the applicable Original Debt (as determined by
Agent in its reasonable discretion) or otherwise reasonably acceptable to the
Agent, (d) other than with respect to Debt incurred pursuant to clauses (c) or
(m) of the definition of Permitted Debt, such refinancing, refunding, renewal or
extension has a final maturity date and a weighted average life to maturity
equal to or later than the final maturity date and weighted average life to
maturity of the applicable Original Debt, (e) (i) if the Original Debt was
unsecured, such refinancing, refunding, renewal or extension shall be unsecured,
(ii) if the Original Debt was secured, such refinancing, refunding, renewal or
extension shall not be secured by any assets other than the assets securing the
applicable Original Debt, (f) the terms of such refinancing, refunding, renewal
or extension (A) are on prevailing market terms at the time of issuing or
borrowing for the type of financing and for the quality of the issuer or
borrower, or (B) are not taken as a whole, materially less favorable to the
obligor thereunder than the terms of the Original Debt (other than covenant or
any other provisions applicable only to periods after the Maturity Date) in each
case, as determined by the Borrowers and their advisors in their reasonable
business judgment, and (g) other than with respect to Debt incurred pursuant to
clauses (c) or (m) of the definition of Permitted Debt, at the time of such
refinancing, refunding, renewal or extension of such Debt, no Event of Default
shall have occurred and be continuing or result therefrom.

“Permitted Warrant Transaction” means any call option, warrant or contractual
right to purchase Radius Health’ Equity Interests sold by a Credit Party to the
Hedge Provider concurrently with any purchase by a Credit Party of a related
Permitted Bond Hedge Transaction from the Hedge Provider for which the strike
price (or the analogous term defined therein) is greater than the strike price
(or the analogous term defined therein) for the Permitted Bond Hedge
Transaction; provided that such call option, warrant or contractual right will
be entered into between the applicable Credit Party and the Hedge Provider under
an ISDA Master Agreement and there shall be no Credit Support Annex, Credit
Support Documentation, Credit Support Provider, security, guaranty or other
credit support with respect thereto, in each case, provided by Radius Health or
any other Borrower or Subsidiary thereof; provided, further that immediately
before and after giving pro forma effect to the sale of such call option,
warrant or contractual right and any concurrent provisions of proceeds thereof,
no Default or Event of Default shall have occurred and be continuing hereunder.

31

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Prepayment Fee” has the meaning set forth in Section 2.2(i).

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested, marketed or acquired by any Borrower or any of its
Subsidiaries, including without limitation, those products set forth on Schedule
4.17; provided, that, for the avoidance of doubt, any new Product not disclosed
on Schedule 4.17 shall still constitute a “Product” as herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated,
such Lender’s then outstanding principal advances of such Lender under the Term
Loan), by (ii) the sum of the Term Loan Commitment (or, in the event the Term
Loan Commitment shall have been terminated, the then outstanding principal
advances of such Lenders under the Term Loan) of all Lenders.

“Radius Health” has the meaning set forth in the preamble.

“Radius Pharma” has the meaning set forth in the preamble.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, or any pending application for any of the
foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.1.

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Required Lenders” means at any time Lenders holding (a) sixty percent (60%) or
more of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, sixty percent (60%) or more of the
then aggregate outstanding principal balance of the Loans.

32

--------------------------------------------------------------------------------

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower reasonably acceptable to
Agent.

“Revolving Loans” has the meaning set forth in the Affiliated Credit Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.

“Securities Subsidiary” means any “Security Corporation” as defined in 830 Code
of Mass. Regulations 63.38B.1, including Radius Health Securities Corporation so
long as it continues to qualify as such.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Specified Event of Default” means an Event of Default pursuant to Section
10.1(a)(i), Section 10.1(a)(ii), Section 10.1(e), or Section 10.1(f).

“Stated Rate” has the meaning set forth in Section 2.7.

“Subject Testing Date” has the meaning set forth in Section 6.2(a).

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of
Agent.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance reasonably acceptable to Agent in its sole discretion.  As of
the Closing Date, there are no Subordinated Debt Documents.

33

--------------------------------------------------------------------------------

 

“Subordination Agreement” means each agreement between Agent and another
creditor of the Credit Parties, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Debt owing from any Credit Party and/or the Liens
securing such Debt granted by any Credit Party to such creditor are subordinated
in any way to the Obligations and the Liens created under the Security
Documents, the terms and provisions of such Subordination Agreements to have
been agreed to by and be acceptable to Agent in the exercise of its Permitted
Discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation (or any
foreign equivalent thereof) of which an aggregate of more than fifty percent
(50%) of the outstanding Equity Interests having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether, at the time, Equity Interests of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such Equity Interests whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company (or any foreign equivalent thereof) in which such Person
and/or one or more Subsidiaries of such Person shall have an interest (whether
in the form of voting or participation in profits or capital contribution) of
more than fifty percent (50%) or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower for non-speculative purposes
either (a) to provide protection against fluctuations in interest or currency
exchange rates or (b) in connection with any Permitted Bond Hedge Transaction or
any Permitted Warrant Transaction.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) any
date on which the maturity of the Loans is accelerated pursuant to Section 10.2,
or (c) the termination date stated in any notice of termination of this
Agreement provided by Borrowers in accordance with Section 2.12.

“Term Loan” means, collectively, the Term Loan Tranche 1, the Term Loan Tranche
2, the Term Loan Tranche 3, and the Term Loan Tranche 4.

“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A)

“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount.

“Term Loan Tranche 2” has meaning set forth in Section 2.1(a)(i)(B).

“Term Loan Tranche 2 Activation Date” means the Closing Date.

34

--------------------------------------------------------------------------------

 

“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 2 Commitment Termination Date” means the earlier of (a) March
31, 2020 and (b) the date on which Agent provides notice to the Credit Parties,
following the occurrence of an Event of Default (which has not been waived or
cured as of the date such notice is given), that the Term Loan Tranche 2
Commitments have been terminated.

“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount.

“Term Loan Tranche 3” has meaning set forth in Section 2.1(a)(i)(C).

“Term Loan Tranche 3 Activation Date” means the date, if any, prior to the Term
Loan Tranche 3 Commitment Termination Date, on which the Agent receives
documentation and information evidencing, to Agent’s reasonable satisfaction,
that a commercial batch of Borrower’s Abaloparatide transdermal patch has been
produced by or on behalf of Borrower out of a facility intended for commercial
purposes.  

“Term Loan Tranche 3 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 3 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 3 Commitment Termination Date” means the earlier to occur of
(a) December 31, 2021, and (b) the date on which Agent provides notice to the
Credit Parties, following the occurrence of an Event of Default (which has not
been waived or cured as of the date such notice is given), that the Term Loan
Tranche 3 Commitments have been terminated.

“Term Loan Tranche 3 Commitments” means the sum of each Lender’s Term Loan
Tranche 4 Commitment Amount.

“Term Loan Tranche 4” has meaning set forth in Section 2.1(a)(i)(D).

“Term Loan Tranche 4 Activation Date” means the date, if any, prior to the Term
Loan Tranche 4 Commitment Termination Date, on which the Agent receives
documentation and information evidencing, to Agent’s reasonable satisfaction,
that Borrower’s Phase III trial for its Abaloparatide transdermal patch (i.e.,
the wearABLe trial) has met its primary endpoint and is otherwise sufficient to
support Radius Health’s intended NDA submission (as approved by Radius Health’s
senior management).

“Term Loan Tranche 4 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 4 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 4 Commitment Termination Date” means the earlier to occur of
(a) December 31, 2021, and (b) the date on which Agent provides notice to the
Credit Parties, following the occurrence of an Event of Default (which has not
been waived or cured as of the date such notice is given), that the Term Loan
Tranche 4 Commitments have been terminated.

35

--------------------------------------------------------------------------------

 

“Term Loan Tranche 4 Commitments” means the sum of each Lender’s Term Loan
Tranche 4 Commitment Amount.

“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount, Term Loan Tranche 2
Commitment Amount, Term Loan Tranche 3 Commitment Amount, and Term Loan Tranche
4 Commitment Amount.

“Term Loan Commitment Percentage” means, as to any Lender with respect to each
of such Lender’s Term Loan Commitments, (a) on the Closing Date, with respect to
each tranche of the Term Loan, the applicable percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Tranche 1
Commitment Percentage”, “Term Loan Tranche 2 Commitment percentage”, “Term Loan
Tranche 3 Commitment percentage”, and “Term Loan Tranche 4 Commitment
percentage” (if such Lender’s name is not so set forth thereon, then, on the
Closing Date, such percentage for such Lender shall be deemed to be zero), and
(b) on any date following the Closing Date, as applicable to each tranche of
Term Loan, the percentage equal to (i) the Term Loan Tranche 1 Commitment of
such Lender on such date divided by the aggregate Term Loan Tranche 1
Commitments on such date, (ii) the Term Loan Tranche 2 Commitment of such Lender
on such date divided by the aggregate Term Loan Tranche 2 Commitments on such
date, (iii) the Term Loan Tranche 3 Commitment of such Lender on such date
divided by the aggregate Term Loan Tranche 3 Commitments on such date, or (iv)
the Term Loan Tranche 4 Commitment of such Lender on such date divided by the
aggregate Term Loan Tranche 4 Commitments on such date.

“Term Loan Commitments” means the Term Loan Tranche 1 Commitments, the Term Loan
Tranche 2 Commitments, the Term Loan Tranche 3 Commitments, and the Term Loan
Tranche 4 Commitments.  For the avoidance of doubt, the aggregate Term Loan
Commitments of all Lenders on the Closing Date shall be $55,000,000.

“Testing Date” has the meaning set forth in Section 6.1.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(c)(i).

“Withholding Agent” means any Borrower or Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis, in all material respects, consistent
with the most recent audited consolidated financial statements of each Borrower
and its Consolidated Subsidiaries delivered to Agent and each of the Lenders on
or prior to the Closing Date.  If at any time any change in GAAP would affect

36

--------------------------------------------------------------------------------

 

the computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, Agent, the Lenders and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to Agent and the Lenders financial statements and
other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.
Notwithstanding anything to the contrary, for all purposes under this Agreement
and the other Financing Documents, including negative covenants, financials
covenants and component definitions, GAAP will be deemed to treat operating
leases and Capital Leases in a manner consistent with their current treatment
under GAAP as in effect on December 31, 2018.

Section 1.3Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes” and “including” shall be deemed
to be followed by “without limitation”.  Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  References to any statute or act shall include all related
current regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  References to capitalized terms that are not defined herein, but are
defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.  All references herein to a merger, transfer,
consolidation, amalgamation, assignment, sale or transfer, or analogous term,
will be construed to mean also a division of or by a limited liability company,
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or transfer, or similar term, as applicable.  Any series of limited liability
company shall be considered a separate Person.

Section 1.4Settlement and Funding Mechanics.  Unless otherwise specified herein,
the settlement of all payments and fundings hereunder between or among the
parties hereto shall be made in lawful money of the United States and in
immediately available funds.

Section 1.5Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

Section 1.6Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Article 2 - LOANS

Section 2.1Loans.

37

--------------------------------------------------------------------------------

 

(a)Term Loans.  

(i)Term Loan Amounts.  

(A)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 1 Commitment severally
hereby agrees to make to Borrowers a Term Loan on the Closing Date in an
original aggregate principal amount equal to the Term Loan Tranche 1 Commitment
(the “Term Loan Tranche 1”).  Each such Lender’s obligation to fund the Term
Loan Tranche 1 shall be limited to such Lender’s Term Loan Tranche 1 Commitment
Percentage, and no Lender shall have any obligation to fund any portion of any
Term Loan required to be funded by any other Lender, but not so funded.  

(B)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 2 Commitment severally
hereby agrees to make to Borrowers a Term Loan on a Business Day occurring on or
after the Term Loan Tranche 2 Activation Date and on or prior to the Term Loan
Tranche 2 Commitment Termination Date in an original aggregate principal amount
equal to the Term Loan Tranche 2 Commitment (the “Term Loan Tranche 2”).  Each
such Lender’s obligation to fund the Term Loan Tranche 2 shall be limited to
such Lender’s Term Loan Tranche 2 Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Term Loan required to be funded
by any other Lender, but not so funded.  Unless previously terminated, upon the
Term Loan Tranche 2 Commitment Termination Date, the Term Loan Tranche 2
Commitment shall thereupon automatically be terminated and the Term Loan Tranche
2 Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.

(C)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 3 Commitment severally
hereby agrees to make to Borrowers a Term Loan on a Business Day occurring on or
after the Term Loan Tranche 3 Activation Date and on or prior to the Term Loan
Tranche 3 Commitment Termination Date in an original aggregate principal amount
equal to the Term Loan Tranche 3 Commitment (the “Term Loan Tranche 3”).  Each
such Lender’s obligation to fund the Term Loan Tranche 3 shall be limited to
such Lender’s Term Loan Tranche 3 Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Term Loan required to be funded
by any other Lender, but not so funded.  Unless previously terminated, upon the
Term Loan Tranche 3 Commitment Termination Date, the Term Loan Tranche 3
Commitment shall thereupon automatically be terminated and the Term Loan Tranche
3 Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.

(D)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 4 Commitment severally
hereby agrees to make to Borrowers a Term Loan on a Business Day occurring on or
after the Term Loan Tranche 4 Activation Date and on or prior to the Term Loan
Tranche 4 Commitment Termination Date in an original aggregate principal amount
equal to the Term Loan Tranche 4 Commitment (the “Term Loan Tranche 4”).  Each
such Lender’s obligation to fund the Term Loan Tranche 4 shall be limited to
such Lender’s Term Loan Tranche 4 Commitment Percentage, and no Lender shall
have any

38

--------------------------------------------------------------------------------

 

obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded.  Unless previously terminated, upon the Term
Loan Tranche 4 Commitment Termination Date, the Term Loan Tranche 4 Commitment
shall thereupon automatically be terminated and the Term Loan Tranche 4
Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments

(E)No Borrower shall have any right to reborrow any portion of the Term Loan
that is repaid or prepaid from time to time.  Borrowers shall deliver to Agent a
Notice of Borrowing with respect to each proposed Term Loan advance, such Notice
of Borrowing to be delivered, (i) in the case of a Term Loan Tranche 1
borrowing, no later than noon (Eastern time) two (2) Business Days prior to such
proposed borrowing, (ii) in the case of a Term Loan Tranche 2, no later than
noon (Eastern time) five (5) Business Days prior to such proposed borrowing, and
(iii) in the case of a Term Loan Tranche 3 or a Term Loan Tranche 4 borrowing,
no later than noon (Eastern time) ten (10) Business Days (or such shorter period
as may be agreed by Agent and the Lenders) prior to such proposed borrowing.

(ii)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.  

(A)There shall become due and payable, and Borrowers shall repay each Term Loan
through, scheduled principal payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth above, the outstanding
principal amount of each Term Loan shall become immediately due and payable in
full on the Termination Date.  

(B)There shall become due and payable and Borrowers shall prepay the Term Loan
in the following amounts and at the following times:  

(i)unless Agent shall otherwise consent in writing, no later than ten (10)
Business Days following the date on which any Credit Party (or Agent as loss
payee or assignee) receives any Net Cash Proceeds in excess of $1,000,000 in
connection with any casualty event with respect to assets which constitute
Collateral, an amount equal to one hundred percent (100%) of such Net Cash
Proceeds, or such lesser portion of such proceeds as Agent shall elect to apply
to the Obligations;

(ii)an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;

(iii)without limiting Section 5.6(b) and unless Agent shall otherwise consent in
writing, no later than ten (10) Business Days following the date on which any
Credit Party receives any Net Cash Proceeds from any Asset Disposition that is
not permitted by this Agreement or made pursuant to clause (j) of the definition
of Permitted Asset Disposition, an amount equal to one hundred percent (100%) of
the Net Cash Proceeds of such Asset Disposition, or such lesser portion as Agent
shall elect to apply to the Obligations; and

39

--------------------------------------------------------------------------------

 

(iv)if Borrower shall fail (for any reason, including the failure to satisfy any
condition in Section 7.2) to have borrowed the Term Loan Tranche 2 in full in
accordance with the terms of this Agreement by the Term Loan Tranche 2
Commitment Termination Date, Borrower shall prepay the aggregate outstanding
Obligations in full by the date that is ten (10) Business Days after the Term
Loan Tranche 2 Commitment Termination Date.

Notwithstanding the foregoing and so long as no Event of Default then exists:
any such Net Cash Proceeds from a casualty event or from an Asset Disposition,
in each case, in excess of $1,000,000 (unless Agent shall otherwise elect) may
instead be used by Borrowers within three hundred and sixty (360) days from the
receipt of such proceeds to replace, repair, purchase or otherwise reinvest such
proceeds in assets used or useful in the business of the Credit Parties
(including pursuant to a Permitted Acquisition or other Investment), provided,
however, that such proceeds are deposited into a Deposit Account that is subject
to a Deposit Account Control Agreement promptly upon receipt by such
Borrower.  All sums held by Agent pending reinvestment as described in
subsections (1) and (2) above shall be deemed additional collateral for the
Obligations.

(C)Borrowers may from time to time, with at least five (5) Business Days’ prior
notice to Agent thereof, prepay the Term Loan in whole or in part; provided,
however, that each such prepayment shall be in an amount equal to $1,000,000 (or
a higher integral multiple of $250,000) (or, if less, the outstanding principal
balance of the Term Loan) and shall be accompanied by all prepayment fees or
other fees required hereunder and any fees required under the Fee Letter or any
Financing Document in connection with such prepayment.  

(iii)All Prepayments.  Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan pursuant to Section 2.1(a)(ii) shall
be applied by Agent pro rata amongst each tranche of outstanding Term Loans and,
within each tranche, pro rata among the remaining amortization installments of
such tranche.  

(iv)LIBOR Rate.

(A) Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.  

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate so long as such increased costs have accrued on or after the day which is
two hundred seventy (270) days prior to the date on which such Lender first made
demand therefore; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking

40

--------------------------------------------------------------------------------

 

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(b)[Reserved].

Section 2.2Interest, Interest Calculations and Certain Fees.  

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid monthly in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on all
other Obligations shall be payable upon demand.  

(b)[Reserved].

(c)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.

(d)[Reserved].  

(e)[Reserved].

41

--------------------------------------------------------------------------------

 

(f)Origination Fee.  On the Closing Date, Borrowers shall pay Agent, for the
benefit of all Lenders committed to make Term Loans on the Closing Date in
accordance with their Pro Rata Shares, a fee in an amount equal to the aggregate
amount of all Term Loan Tranche 1 Commitments multiplied by one quarter of one
percent (0.25%). On the date each Term Loan Tranche 2 Loan, Term Loan Tranche 3,
and Term Loan Tranche 4 is funded, Borrowers shall pay Agent, for the benefit of
all Lenders committed to make the applicable Term Loan on the date of such
borrowing, in accordance with their Pro Rata Shares, a fee in an amount equal to
the aggregate amount of all the Term Loan Tranche 2 Commitments, Term Loan
Tranche 3 Commitments or Term Loan Tranche 4 Commitments (as applicable)
multiplied by, in each case, one quarter of one percent (0.25%) All fees payable
pursuant to this paragraph shall be deemed fully earned when due and payable and
non-refundable as of the Closing Date or, as applicable, the date on which the
Term Loans are borrowed.

(g)[Reserved].

(h)[Reserved].

(i)Prepayment Fee.  If any advance under the Term Loan is prepaid at any time,
in whole or in part, pursuant to (i) Section 2.1(a)(ii)(B)(iv), (ii)  Section
2.1(a)(ii)(C), or (iii) Section 2.12(b), or if the Term Loan shall become
accelerated (including any automatic acceleration due to the occurrence of an
Event of Default described in Section 10.1(f)) or otherwise) and due and payable
in full prior to the third anniversary of the Closing Date, Borrowers shall pay
to Agent, for the benefit of all Lenders committed to make Term Loan advances,
as compensation for the costs of such Lenders making funds available to
Borrowers under this Agreement, a prepayment fee (the “Prepayment Fee”)
calculated in accordance with this subsection.  The Prepayment Fee in respect of
each Term Loan shall be equal to an amount determined by multiplying the
principal amount being prepaid (or required to be prepaid, if such amount is
greater) by the following applicable percentage amount:  (w) three percent
(3.0%) for the first year following the Closing Date, (x) two percent (2.0%) for
the second year following the Closing Date, (y) one percent (1.0%) for the third
year following the Closing Date, and (z) zero percent (0%) following the third
anniversary of the Closing Date.  All fees payable pursuant to this paragraph
shall be deemed fully earned when due and payable and non-refundable once paid.

(j)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable and documented out-of-pocket
fees and expenses in connection with audits and inspections of Borrowers’ books
and records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws, which shall be due and payable on
the first Business Day of the month following the date of issuance by Agent of a
written request for payment thereof to Borrowers; subject to the limitations set
forth in Section 4.6 (in the case of audits and field examinations) and Section
4.14(d) (in the case of valuations or appraisals of the Collateral).

(k)Wire Fees.   Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, promptly following written demand, fees for
incoming and outgoing wires made for the account of Borrowers, such fees to be
based on Agent’s then current wire fee schedule (available upon written request
of the Borrowers).

(l)Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date or, interest due on the Obligations are not
timely made and remain overdue for a period of five (5) Business Days, Borrowers
shall promptly pay to Agent, for its own account and not for the benefit of any
other Lenders, as additional compensation to Agent in administering the
Obligations, an amount equal to two percent (2.0%) of each delinquent payment.

42

--------------------------------------------------------------------------------

 

(m)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  

(n)Automated Clearing House Payments.  If Agent (or its designated servicer or
trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers.

Section 2.3Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.    

Section 2.4Reserved.

Section 2.5Reserved.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  

(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the

43

--------------------------------------------------------------------------------

 

basis for such objection) within ninety (90) days after the date of receipt
thereof, it shall be deemed final, binding and conclusive upon Borrowers in all
respects as to all matters reflected therein.

Section 2.7Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8Taxes; Capital Adequacy.  

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future Taxes, except as required by applicable Law. If any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and if any such withholding or deduction is in respect of any Indemnified
Taxes, then the Borrowers shall pay such additional amount or amounts as is
necessary to ensure that the net amount actually received by Agent and each
Lender will equal the full amount Agent and such Lender would have received had
no such withholding or deduction been required (including, without limitation,
such withholdings and deductions applicable to additional sums payable under
this Section 2.8).  After payment of any Tax by a Borrower to a Governmental
Authority pursuant to this Section 2.8, such Borrower shall promptly forward to
Agent the original or a certified copy of an official receipt, a copy of the
return reporting such payment, or other documentation satisfactory to Agent
evidencing such payment to such authority. Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

(b)The Borrowers shall indemnify Agent and Lenders, within ten (10) days after
demand thereof, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by Agent or any Lender or required to be
withheld or deducted from a payment to Agent or any Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes

44

--------------------------------------------------------------------------------

 

and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate in reasonable detail as to the amount of
such payment or liability delivered to Borrowers by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(c)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Financing Document shall deliver to
Borrower Representative and Agent, at the time or times prescribed by applicable
Law or reasonably requested by Borrower Representative or Agent, such properly
completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower Representative or Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrowers or Agent as will enable Borrowers or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.8(c)(i), 2.8(c)(ii) and 2.8(e)
below) shall not be required if in such Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  

(i)Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall, to the extent permitted by Law, execute and
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent) whichever
of the following is applicable:  (A) in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under any Financing Document, two
(2) properly completed and executed originals of United States Internal Revenue
Service (“IRS”) Forms W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Financing Documents, two (2) properly completed
and executed originals of IRS Forms W-8BEN or W-8BEN-E (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) two (2) executed originals of Form W-8ECI (or successor form); (C) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit E-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) two (2) executed
originals of IRS Forms W-8BEN or W-8BEN-E (or successor form); (D) to the extent
a Foreign Lender is not the beneficial owner, two (2) executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such

45

--------------------------------------------------------------------------------

 

Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-4 on behalf of each such direct and indirect partner; or
(E) other applicable forms, certificates or documents prescribed by the
IRS.  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower Representative and
Agent in writing of its legal inability to do so.  In addition, to the extent
permitted by applicable Law, such forms shall be delivered by each Foreign
Lender upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender.  Each Foreign Lender shall promptly notify Borrower
Representative at any time it determines that it is no longer in a position to
provide any previously delivered certificate to Borrower Representative (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose).  

(ii)Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or Agent), a properly completed and executed IRS Form W-9 or any
successor form certifying as to such Lender’s entitlement to an exemption from
U.S. backup withholding and other applicable forms, certificates or documents
prescribed by the IRS or reasonably requested by Borrower Representative or
Agent.  Each such Lender shall promptly notify Borrowers at any time it
determines that any certificate previously delivered to Borrower Representative
(or any other form of certification adopted by the U.S. governmental authorities
for such purposes) is no longer valid.  

(iii)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers or Agent to determine the withholding or
deduction required to be made.

(d)If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.8 (including by the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrowers, net of all reasonable
out-of-pocket expenses of such Lender or of Agent with respect thereto,
including any Taxes; provided, however, that Borrowers, upon the written request
of such Lender or Agent, agree to repay any amount paid over to Borrowers to
such Lender or to Agent (plus any related penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Lender or
Agent is required, for any reason, to disgorge or otherwise repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.8, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.8(d) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 2.8 shall not be
construed to require any

46

--------------------------------------------------------------------------------

 

indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(e)If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f)Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g)Each party’s obligations under Section 2.8(a) through (f) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(h)If any Lender shall reasonably determine that the adoption or taking effect
of, or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon demand
by such Lender (which demand shall be accompanied by a certificate setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor; provided that notwithstanding
anything in this

47

--------------------------------------------------------------------------------

 

Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in applicable Law”,
regardless of the date enacted, adopted or issued.

(i)If any Lender requests compensation under either Section 2.1(a)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 11.17) to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such Section, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense and
(iii) would not otherwise be disadvantageous to such Lender (as determined in
its sole good faith discretion).  Without limitation of the provisions of
Section 12.14, each Borrower hereby agrees to pay all reasonable and documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents.  Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.

48

--------------------------------------------------------------------------------

 

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

49

--------------------------------------------------------------------------------

 

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Except
as specifically provided in this Agreement or any of the other Financing
Documents, Agent shall have the exclusive right to determine the time and manner
of application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of any other Borrower.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance.  Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property.  The right
of each Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower or any property of such other Borrower by
reason of any performance of such Borrower of its joint and

50

--------------------------------------------------------------------------------

 

several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full.  As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to Zero
Dollars ($0) through contributions and reimbursements made under the terms of
this Section 2.10(e) or otherwise.

Section 2.11[Reserved].

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least ten (10) Business Days’ prior
written notice and pursuant to customary payoff documentation, Borrowers may, at
its option, terminate this Agreement; provided, however, that no such
termination shall be effective until Borrowers have paid all the Obligations
(other than contingent indemnification obligations for which no claim has been
made) in cash in full in accordance with Section 2.12(c).   Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans on or
after the termination date stated in such notice; provided that a notice of
termination of the Loans delivered by the Borrowers may state that such notice
is conditioned upon the consummation of an acquisition or sale transaction or
upon the effectiveness of other credit facilities or the receipt of proceeds
from the issuance of other Debt or any other specified event, in which case such
notice may be revoked by the Borrowers (by notice to the Agent on or prior to
the specified effective date) if such condition is not satisfied.  Borrowers may
elect to terminate this Agreement in its entirety only.  No section of this
Agreement or type of Loan available hereunder may be terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations (other than contingent indemnification
obligations for which no claim has been made) have been discharged or paid, in
full, in immediately available funds, including, without limitation, all
Obligations under Section 2.2 and the terms of any Fee Letter resulting from
such termination.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1Existence and Power.  Each Credit Party (a) is an entity as specified
on Schedule 3.1, (b) is duly organized, validly existing and in good standing
under the laws of the

51

--------------------------------------------------------------------------------

 

jurisdiction of its organization specified on Schedule 3.1, (c) has the same
legal name as it appears in such Credit Party’s Organizational Documents and an
organizational identification number (if any), in each case as specified on
Schedule 3.1, (d) has all powers to own its assets and has powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
powers or Permits would not reasonably be expected to have a Material Adverse
Effect, and (e) is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the Closing Date are specified on Schedule 3.1, except in the case of this
clause (e) where the failure to be so qualified would not reasonably be expected
to have a Material Adverse Effect.  Except as set forth on Schedule 3.1, no
Credit Party (x) has had, over the five (5) year period preceding the Closing
Date, any name other than its current name, or (y) was incorporated or organized
under the laws of any jurisdiction other than its current jurisdiction of
incorporation or organization.

Section 3.2Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority other than (i) recordings, filings and other perfection actions in
connection with the Liens granted to Agent under this Agreement or any Security
Document and (ii) those obtained or made on or prior to the Closing Date and (d)
do not violate, conflict with or cause a breach or a default under (i) any Law
applicable to any Credit Party, (ii) any of the Organizational Documents of any
Credit Party, or (iii) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as would not, with respect to
this clause (iii), reasonably be expected to have a Material Adverse Effect.

Section 3.3Binding Effect.  Each of the Financing Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  Each Financing
Document has been duly executed and delivered by each Credit Party party
thereto.

Section 3.4Capitalization.  The issued and outstanding equity securities of each
of the Credit Parties (other than Radius Health) as of the Closing Date are as
set forth on Schedule 3.4.  All issued and outstanding equity securities of each
of the Credit Parties (other than Radius Health) are duly authorized and validly
issued, fully paid, nonassessable, free and clear of all Liens other than those
in favor of Agent for the benefit of Agent and Lenders, and such equity
securities were issued in compliance with all applicable state and federal Laws
governing the issuance of such equity securities.  The identity of the holders
of the equity securities of each of the Credit Parties (other than Radius
Health) and the percentage of their fully-diluted ownership of the equity
securities of each of the Credit Parties (other than Radius Health) as of the
Closing Date is set forth on Schedule 3.4.  No Equity Interests of any Credit
Party, other than those of Radius Health or described above, are issued and
outstanding as of the Closing Date.  

Section 3.5Financial Information.  The balance sheets and financial statements
of Radius Health and its Subsidiaries delivered to Agent pursuant to Section 4.1
fairly presents the financial position of Radius Health and its Subsidiaries (on
a consolidated basis) as of such date in conformity with GAAP (and as to
unaudited financial statements, subject to normal year-end adjustments and the
absence of footnote disclosures).  Since December 31, 2019, there has been no
Material Adverse Effect.  

Section 3.6Litigation.  Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s

52

--------------------------------------------------------------------------------

 

knowledge threatened in writing against, any Credit Party, which if adversely
determined could reasonably be expected to result in any judgment or liability
of more than Ten Million Dollars ($10,000,000).  There is no Litigation pending
which would reasonably be expected to have a Material Adverse Effect or which in
any manner challenges the validity of any of the Financing Documents.

Section 3.7Ownership of Property.  Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person, in each
case, subject to Permitted Liens. Nothing in this Section 3.7 shall be construed
as representations or warranties with respect to the title in or to Intellectual
Property assets of any Borrower or any of their Subsidiaries, which
representations and warranties are given in Section 3.19.

Section 3.8No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party, which breach or default would reasonably be
expected to have a Material Adverse Effect.

Section 3.9Labor Matters.  As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened against any
Credit Party.  To Borrower’s knowledge, hours worked and payments made to the
employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters except as
would not reasonably be expected to have a Material Adverse Effect.  All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books, as the case may be, except as would not reasonably be expected to have a
Material Adverse Effect.  The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.

Section 3.10Investment Company Act.  No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.  

Section 3.11Margin Regulations.  

(a)The Borrowers and their Subsidiaries do not own any stock, partnership
interest or other equity securities, except for Permitted Investments.  Without
limiting the foregoing, the Borrowers and their Subsidiaries do not own or hold
any Margin Stock.

(b)None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

53

--------------------------------------------------------------------------------

 

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13Taxes.  All federal and material foreign, state and local tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all federal
and material state and local Taxes (including real property Taxes) and other
charges shown to be due and payable in respect thereof have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid.  All federal and state returns have
been filed by each Credit Party for all periods for which returns were due with
respect to employee income tax withholding, social security and unemployment
taxes, and, except to the extent subject to a Permitted Contest, the amounts
shown thereon to be due and payable have been paid in full or adequate
provisions therefor have been made.  For purposes of this Section 3.13, any
foreign, state or local tax, assessment, deposit or contribution, and any return
with respect thereto, shall not be considered “material” if it is equal to or
less than $750,000 in the aggregate for all taxes; provided that all foreign,
state or local tax, assessment, deposit or contribution, and any return with
respect thereto shall be considered “material” if the nonpayment thereof or
failure to file could be reasonably be expected to have a Material Adverse
Effect.

Section 3.14Compliance with ERISA.  

(a)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, (i) each ERISA Plan (and the related trusts
and funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code in all material respects,
(ii)  each ERISA Plan which is intended to be qualified under Section 401(a) of
the Code is so qualified, and the United States Internal Revenue Service has
issued a favorable determination letter with respect to each such ERISA Plan
which may be relied on currently and (iii) no Credit Party has incurred
liability for any material excise tax under any of Sections 4971 through 5000 of
the Code.

(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Borrower and each Subsidiary is in
compliance with the applicable

54

--------------------------------------------------------------------------------

 

provisions of ERISA and the provision of the Code relating to ERISA Plans and
the regulations and published interpretations therein.  During the thirty-six
(36) month period prior to the Closing Date or the making of any Loan (i) no
steps have been taken to terminate any Pension Plan, and (ii) no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 303(k) of ERISA or Section 430(k) of the Code and no event
has occurred that would give rise to a Lien under Section 4068 of ERISA.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
any Credit Party of any material liability, fine or penalty.  No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any employee Pension Plan.  All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits  or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

Section 3.15Consummation of Financing Documents; Brokers.   Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Financing Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16Reserved.  

Section 3.17Material Contracts.  Except for the agreements set forth on
Schedule 3.17, as of the Closing Date there are no Material Contracts.  The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.  

Section 3.18Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened in writing by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

(b)no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous

55

--------------------------------------------------------------------------------

 

Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of federal, state
or local enforcement actions or, to the knowledge of such Borrower, other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA.

Section 3.19Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property that is owned by any Credit Party and all
material in-bound license or sublicense agreements with respect to any
Intellectual Property owned by a Third Party that is used in and material to the
conduct of a Credit Party’s business as currently conducted or exclusive
out-bound license or sublicense agreements with respect to any material
Intellectual Property owned by a Credit Party (but excluding in-bound licenses
of over-the-counter software that is commercially available to the public or
licenses to other Intellectual Property licensed or otherwise made available
pursuant to a click-wrap, shrink wrap or similar agreement or on a subscription
basis) (collectively, “License Agreements”), as of the Closing Date and, as
updated pursuant to Section 4.15, is set forth on Schedule 3.19.  Except for
Permitted Licenses, each Credit Party is the sole owner of its Registered
Intellectual Property free and clear of any Liens other than Permitted
Liens.  To the knowledge of each Credit Party (after reasonable inquiry), (a)
each patent within the Registered Intellectual Property is valid and
enforceable, (b) no part of the Registered Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (c) no written claim has been
made that any part of the Material Intangible Assets owned by the Credit Parties
violates the rights of any third party, except, in the case of clause (c) as has
not had or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.20Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of the Credit Parties under the Financing Documents,
Radius Health and its Subsidiaries, on a consolidated basis, are Solvent.

Section 3.21Full Disclosure.  None of the written factual information (other
than any projections and pro forma financial information and any general
economic or specific industry information) furnished by or on behalf of any
Credit Party to Agent or any Lender in connection with the consummation of the
transactions contemplated by the Financing Documents, when furnished and when
taken as a whole, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein, when taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.  All financial projections
delivered to Agent and the Lenders by Borrowers (or their agents) have been
prepared on the basis of assumptions believed by such Borrower to be fair and
reasonable in light of current business conditions as of the date thereof;
provided, however, that such projections are subject to uncertainties and
contingencies, that no assurances can be given that any particular projections
will be attained and that actual results during the period or periods covered by
such financial information may differ significantly from the projected results
set forth therein and that such differences may be material.

Section 3.22Reserved.  

Section 3.23Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24Regulatory Matters.  

(a)All of Borrowers’ and their Subsidiaries’ material Products and material
Regulatory Required Permits (limited to those Regulatory Required Permits the
loss of which would  

56

--------------------------------------------------------------------------------

 

reasonably be expected to have a Material Adverse Effect) are listed on Schedule
4.17 on the Closing Date.  With respect to each such Product, (i) the Borrowers
and their Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product as currently being conducted by or on behalf
of Borrower and (ii) such Product is being tested, manufactured, marketed or
sold, as the case may be, by Borrowers (or to Borrowers’ knowledge, by any
applicable third parties) in material compliance with all applicable Laws and
Regulatory Required Permits, in each case, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(b)None of the Borrowers or any Subsidiary thereof are in violation of any
Healthcare Law, which violation would reasonably be expected to have a Material
Adverse Effect.

(c)Except as would not reasonably be expected to result in a Material Adverse
Effect, no Borrower or any Subsidiary thereof receives any payments directly
(including through any third party payment processor) from Medicare, Medicaid,
or TRICARE.

(d)Except as would not reasonably be expected to result in a Material Adverse
Effect, to Borrowers’ knowledge (after reasonable inquiry), none of the
Borrowers or their Subsidiaries’ officers, directors, employees, shareholders,
their agents or affiliates has made an untrue statement of material fact or
fraudulent statement to the FDA or failed to disclose a material fact required
to be disclosed to the FDA, committed an act, made a statement, or failed to
make a statement that could reasonably be expected to provide a basis for the
FDA to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(e)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Product (i) is not adulterated or misbranded within the meaning of
the FDCA; (ii) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (iii)
each Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance with all applicable
Permits and Laws; and (iv) has been and/or shall be manufactured in accordance
with Good Manufacturing Practices.

(f)No Borrower, nor any Subsidiary thereof, is subject to any proceeding, suit
or, to any Borrower’s knowledge, investigation by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body (including the Office of the Inspector
General of the United States Department of Health and Human Services),which
could reasonably be expected to result in the revocation, transfer, surrender,
suspension of any material Permits of Borrower or any Subsidiary thereof or
otherwise be expected to result in a Material Adverse Effect.

(g)As of the Closing Date, there have been no Regulatory Reporting Events.

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that:

Section 4.1Financial Statements and Other Reports.  Borrower Representative will
deliver to Agent:

57

--------------------------------------------------------------------------------

 

(a)as of the date such information is filed with the SEC, but no later than
forty-five (45) days after the last day of each of the first three calendar
quarter of each calendar year, a company prepared consolidated balance sheet,
cash flow and income statement (including year-to-date results) covering Radius
Health and its Consolidated Subsidiaries’ consolidated operations during the
period, prepared under GAAP (subject to normal year-end adjustments and the
absence of footnote disclosures), consistently applied, all in reasonable
detail, certified by a Responsible Officer;

(b)[reserved];

(c)as of the date such information is filed with the SEC, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements of Radius Health and its Consolidated
Subsidiaries prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from any of Deloitte LLP, Ernst
& Young LLP, PricewaterhouseCoopers, LLP and KPMG LLP (or any successor
thereto), or another independent certified public accounting firm reasonably
acceptable to Agent in its reasonable discretion;

(d)a prompt written report of any legal actions pending or threatened in writing
against any Borrower or any of its Subsidiaries that would reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of Ten Million Dollars ($10,000,000) or more;

(e)[reserved];

(f)promptly (but in any event within ten (10) Business Days of any reasonable
request therefor) such readily available other budgets, sales projections,
operating plans and other financial information and information, reports or
statements regarding the Borrowers, their business and the Collateral as Agent
may from time to time reasonably request;

(g)within forty-five (45) days of the end of each fiscal quarter, a duly
completed Compliance Certificate signed by a Responsible Officer;  

(h)[reserved];

(i)[reserved];

(j)within forty-five (45) days of the end of each fiscal month, a certificate
signed by a Responsible Officer showing monthly cash and cash equivalents of
Borrowers, Borrowers and their Consolidated Subsidiaries, the Excluded Foreign
Subsidiaries, and the Securities Subsidiaries and Borrower Unrestricted Cash as
of the last day of such month;

(k)written notice to Agent promptly, but in any event within five (5) Business
Days of a Responsible Officer of a Borrower receiving written notice or
otherwise becoming aware of any of the following, in each case, to the extent
that such event or action could reasonably be expected to have a Material
Adverse Effect:

(i)the marketing or sales of a Product, which is material to Borrowers’ business
and which has been approved for marketing and sale, should cease (or be required
to cease) or such Product should be withdrawn from the marketplace;

(ii)any material Regulatory Required Permit has been revoked or withdrawn;

58

--------------------------------------------------------------------------------

 

(iii)any Governmental Authority, including without limitation the FDA, has
commenced any action against a Credit Party or a Subsidiary thereof, any action
to enjoin a Credit Party or a Subsidiary thereof  from conducting their
businesses at any facility owned or used by them or for any material civil
penalty, injunction, seizure or criminal action;

(iv)receipt by a Borrower or any Subsidiary thereof from the FDA a warning
letter, Form FDA-483, other correspondence or notice setting forth alleged
violations of laws and regulations enforced by the FDA, or any comparable
correspondence from any state or local authority responsible for regulating drug
or medical device products and establishments, or any comparable correspondence
from any foreign counterpart of the FDA, or any comparable correspondence from
any foreign counterpart of any state or local authority with regard to any
material Product or the manufacture, processing, packing, or holding thereof;

(v)any significant failures in the manufacturing of any material Product have
occurred such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to any Borrower therefor in any month shall decrease significantly with respect
to the quantities of such Product and payments produced in the prior month; or

(vi)any Borrower or any Subsidiary thereof engaging in any Recalls, Market
Withdrawals, or other forms of product retrieval from the marketplace of any
Products (other than discrete batches or lots that are not material in quantity
or amount and are not made in conjunction with a larger recall) (each of the
events set forth in clauses (i)-(vi) a “Regulatory Reporting Event”);

(l)promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act; and

(m)promptly, but in any event within five (5) Business Days, after any
Responsible Officer of any Borrower obtains knowledge of the occurrence of any
event or change (including, without limitation, any notice of any violation of
Healthcare Laws) that has resulted or would reasonably be expected to result in,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of a Responsible Officer specifying the nature and period of existence of any
such event or change, or specifying the notice given or action taken by such
holder or Person and the nature of such event or change, and what action the
applicable Credit Party or Subsidiary has taken, is taking or proposes to take
with respect thereto.

Documents required to be delivered pursuant to Section 4.1(a) and (c) or Section
4.9(a) below may be delivered electronically and if so delivered shall be deemed
to have been delivered to the Agent and each Lender on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System.

Section 4.2Payment and Performance of Obligations.  Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which would not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a), pay all amounts due and owing in respect of federal
Taxes and material foreign, state and local Taxes (in each case, including

59

--------------------------------------------------------------------------------

 

without limitation, payroll and withholdings tax liabilities) on a timely basis
as and when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
except for Taxes subject to a Permitted Contest, (c) will maintain, and cause
each Subsidiary to maintain, in accordance with GAAP, appropriate reserves for
the accrual of all of their respective obligations and liabilities, and (d) will
not breach or permit any Subsidiary to breach, or permit to exist any default
under, the terms of any lease, commitment, contract, instrument or obligation to
which it is a party, or by which its properties or assets are bound, except for
such breaches or defaults which would not reasonably be expected to have a
Material Adverse Effect. For purposes of Section 4.2(c), any foreign, state or
local tax, assessment, deposit or contribution, and any return with respect
thereto, shall not be considered “material” if it is equal to or less than
$750,000 in the aggregate for all taxes; provided that all foreign, state or
local tax, assessment, deposit or contribution, and any return with respect
thereto shall be considered “material” if the nonpayment thereof or failure to
file could be reasonably be expected to have a Material Adverse Effect.

Section 4.3Maintenance of Existence.  Except as expressly permitted pursuant to
clause (l) of the definition of Permitted Asset Disposition or Section 5.6(a),
each Borrower will preserve, renew and keep in full force and effect and in good
standing, and will cause each Subsidiary to preserve, renew and keep in full
force and effect and in good standing, (a) their respective existence in their
jurisdiction of organization and each other jurisdiction in which they are
qualified to do business other than any such jurisdiction (other than its
jurisdiction of organization) where the failure to be so qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect and
(b) their respective rights, privileges and franchises necessary or desirable in
the normal conduct of business, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.

(a)Each Borrower will keep, and will cause each Subsidiary to keep, in the
exercise of its reasonable business judgment, all material property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.  If all or any material part of the Collateral useful or
necessary in its business becomes damaged or destroyed, each Borrower will, and
will cause each Subsidiary to, promptly and completely repair and/or restore the
affected Collateral in a good and workmanlike manner.

(b)Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.

(c)The Credit Parties will maintain, and will cause each of their Subsidiaries
to maintain insurance policies and coverage with respect to all their property
and assets to such extent and covering such risks as is customary for companies
in sound financial condition in the same or similar businesses and operations
and in the same or similar locations (after giving effect to any self-insurance
compatible with such standards). All such insurance policies will be provided by
insurance companies that the Borrower believes (in the Borrower’s reasonable
business judgment) are financially sound and reputable at the time the relevant
coverage is placed or renewed.

(d)On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance reasonably acceptable
to Agent.  Borrowers shall deliver to Agent and the Lenders (i) on the Closing
Date, a certificate from Borrowers’ insurance broker dated such date showing the
amount of coverage as of such

60

--------------------------------------------------------------------------------

 

date, and that such policies will include effective waivers (whether under the
terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and additional insureds and all
rights of subrogation against all loss payees and additional insureds, and that
if all or any part of such policy is canceled, terminated or expires, the
insurer will forthwith give notice thereof to each additional insured, assignee
and loss payee and that no cancellation, reduction in amount or material change
in coverage thereof shall be effective until at least thirty (30) days after
receipt by each additional insured, assignee and loss payee of written notice
thereof, (ii) on an annual basis, and upon the request of any Lender through
Agent from time to time full information as to the insurance carried,
(iii) within five (5) days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (v) at least ten
(10) days prior to expiration of any policy of insurance, evidence of renewal of
such insurance upon the terms and conditions herein required.

(e)In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral if Borrower
fails to obtain insurance coverage as required by clause (c) above within ten
(10) Business Days of receipt of notice from Agent of such failure, except if an
Event of Default has occurred and is continuing Agent may purchase insurance
pursuant to this Section 4.4(e) without first notifying Borrower of such failure
(but shall endeavor in good faith to provide Borrowers notice of such purchase
within two (2) Business Days following such purchase).  This insurance may, but
need not, protect such Borrower’s interests.  The coverage purchased by Agent
may not pay any claim made by such Borrower or any claim that is made against
such Borrower in connection with the Collateral.  Such Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that such Borrower has obtained insurance as required by this Agreement.  If
Agent purchases insurance for the Collateral, Borrowers will be responsible for
the costs of that insurance to the fullest extent provided by law, including
interest and other charges imposed by Agent in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance such Borrower is
able to obtain on its own; provided however, that Agent shall use its Permitted
Discretion in selecting any such insurance policies.  

Section 4.5Compliance with Laws and Material Contracts.  Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien (other than a Permitted Lien) upon a material portion
of the assets of any such Person in favor of any Governmental Authority.

Section 4.6Inspection of Property, Books and Records.  Each Borrower will keep,
and will cause each Subsidiary to keep books and records which accurately
reflect in all material respects its business affairs and transactions in
accordance with GAAP. Each Credit Party will permit, at the sole cost of the
applicable Credit Party, representatives of Agent (and representatives of any
Lender who, at such Lender’s own cost, accompany the representatives of Agent)
to visit and inspect any of their respective properties, to examine and make
abstracts or copies from any of their respective books and records, to conduct a
collateral audit and analysis of their respective operations and the Collateral,
to evaluate and make physical verifications and appraisals of the Inventory and
other Collateral in any manner and through any medium that Agent considers
advisable, to verify the amount and age of the Accounts, the identity and credit
of the respective Account Debtors, to review the billing practices of Borrowers
and to discuss their respective affairs, finances and accounts with their
respective officers, employees and independent public accountants; provided that
excluding any such visits and inspections during the continuation of any Event
of Default, (i) such inspections shall be coordinated through Agent so that not

61

--------------------------------------------------------------------------------

 

more than one (1) such inspections described in this Section 4.6 shall occur in
any calendar year and (ii) no more than one (1) such visits during any calendar
year shall be at the Borrower’s reasonable expense. Unless an Event of Default
has occurred and is continuing, Agent or any Lender exercising any rights
pursuant to this Section 4.6 shall give the applicable Credit Party reasonable
prior notice of any such visits and inspections and such visits and inspections
shall occur at reasonable times and intervals and during normal working hours.

Section 4.7Use of Proceeds. Borrowers shall use the proceeds of the Term Loan
solely for (a) transaction fees incurred in connection with the Financing
Documents and the Affiliated Financing Documents and the payment in full on the
Closing Date of certain existing Debt and (b) for working capital needs and
general corporate purposes of Borrowers and their Subsidiaries.  No portion of
the proceeds of the Loans will be used for family, personal, agricultural or
household use.

Section 4.8 Cash Management.At any time the aggregate amount of Borrower
Unrestricted Cash is (i) less than an amount equal to the product of (x) 1.25
multiplied by (y) the Outstanding Debt Balance at such time and (ii) greater
than an amount equal to the Outstanding Debt Balance at such time, Borrower
shall ensure that, on or before the date that is 45 days following such time,
the aggregate amount of unrestricted cash and Cash Equivalents held by Borrowers
(in their own name) in Deposit Accounts and Securities Accounts that are subject
Deposit Account Control Agreements or Securities Account Control Agreements, as
applicable, is greater than the Outstanding Debt Balance at such time until
Borrower has provided evidence reasonably satisfactory to Agent that Borrowers
have Borrower Unrestricted Cash greater than an amount equal to the product of
(x) 1.25 multiplied by (y) the Outstanding Debt Balance.

(a)At any time when the aggregate amount of Borrower Unrestricted Cash is less
than an amount equal to the Outstanding Debt Balance, Borrower shall ensure
that, on or before the date that is 45 days following such time, all cash and
Cash Equivalents of Borrower and its Subsidiaries (other than any Excluded
Foreign Subsidiaries and Inactive Subsidiaries) are held by Borrowers (in their
own name) in Deposit Accounts or Securities Accounts of a Borrower that are
subject Deposit Account Control Agreements or Securities Account Control
Agreements, as applicable, or in Excluded Accounts (subject to the limitations
set forth in such definition) of a Borrower for such time until Borrower has
provided evidence reasonably satisfactory to Agent that Borrowers have Borrower
Unrestricted Cash greater than an amount equal to the Outstanding Debt Balance.

Section 4.9Notices of Material Contracts, Litigation and Defaults.  

(a)(i) Borrowers shall promptly (but in any event within five (5) Business Days)
provide written notice to Agent after any Borrower or Subsidiary receives or
delivers any notice of termination or default or similar notice in connection
with any Material Contract, which would reasonably be expected to have a
Material Adverse Effect, and (ii) Borrower shall provide, together with the next
quarterly Compliance Certificate required to be delivered under this Agreement,
written notice to Agent after any Borrower or Subsidiary (1) executes and
delivers any material amendment, consent, waiver or other modification to any
Material Contract or (2) enters into new Material Contract and shall, upon
request of Agent, promptly provide Agent a copy thereof.

(b)Borrowers shall promptly (but in any event within three (3) Business Days)
provide written notice to Agent upon obtaining knowledge of (i) any litigation
or governmental proceedings pending or threatened (in writing) against Borrowers
or other Credit Party which would reasonably be expected to have a Material
Adverse Effect with respect to Borrowers or any other Credit Party or which in
any manner calls into question the validity or enforceability of any Financing
Document, (ii) the existence of any Default or Event of Default, (iii) any
strikes or other labor disputes

62

--------------------------------------------------------------------------------

 

pending or threatened in writing against any Credit Party, (iv) any infringement
or claim of infringement by any other Person with respect to any Intellectual
Property rights of any Credit Party that would reasonably be expected to have a
Material Adverse Effect, and (v) all returns, recoveries, disputes and claims in
respect of Products that involve more than $5,000,000.   Borrowers represent and
warrant that Schedule 4.9 sets forth a complete list of all matters existing as
of the Closing Date for which notice is required under this Section 4.9(b).

(c)Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above and any notice given in respect of a Regulatory
Reporting Event except to the extent prohibited from doing so by applicable Law.

Section 4.10Hazardous Materials; Remediation.

(a)If any release or disposal of Hazardous Materials in excess of the amounts
permitted under Environmental Laws shall occur or shall have occurred on any
real property or any other assets of any Borrower or any other Credit Party,
such Borrower will cause, or direct the applicable Credit Party to cause, the
prompt containment and removal of such Hazardous Materials and the remediation
of such real property or other assets as is necessary to comply in all material
respects with applicable Environmental Laws.  Without limiting the generality of
the foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply in all material respects with each Environmental Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

(b)Borrowers will provide Agent within thirty (30) days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination, in each case, in excess of the amounts
permitted under Environmental Laws, and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials Contamination
in excess of the amounts permitted under Environmental Laws, or the failure to
discharge any such assessment would reasonably be expected to have a Material
Adverse Effect.

Section 4.11Further Assurances.

(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (other than in
respect of Excluded Perfection Assets and subject only to Permitted Liens) in
favor of Agent for itself and for the benefit of the Lenders on the Collateral
(including Collateral acquired after the date hereof), and (ii) unless Agent
shall agree otherwise in writing, cause all Subsidiaries of Borrowers (other
than Excluded Subsidiaries) to be jointly and severally obligated with the other
Borrowers under all covenants and obligations under this Agreement, including
the obligation to repay the Obligations, to the extent and within the time
periods required by Section 4.11(d).  

63

--------------------------------------------------------------------------------

 

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)[Reserved].

(d)Borrower shall provide Agent with written notice promptly, in any event
within five (5) Business Days, upon the creation (or to the extent permitted
under this Agreement, acquisition) of a new Subsidiary.  Upon the formation (or
to the extent permitted under this Agreement, acquisition) of a new Subsidiary,
Borrowers shall, within thirty (30) days thereof, (i) pledge, have pledged or
cause or have caused to be pledged to Agent pursuant to a pledge agreement in
form and substance satisfactory to Agent, all of the outstanding shares of
Equity Interests or other Equity Interests of such new Subsidiary owned directly
or indirectly by any Borrower (other than Excluded Property), along with undated
stock or equivalent powers for such certificates, executed in blank; (ii) unless
Agent shall agree otherwise in writing, cause the new Subsidiary (other than an
Excluded Subsidiary) to take such other actions (including entering into or
joining any Security Documents) as are necessary or advisable in the reasonable
opinion of Agent in order to grant Agent, acting on behalf of the Lenders, a
first priority Lien (subject to the Affiliated Intercreditor Agreement and
Permitted Liens) on all  Material Real Property and personal property (in the
case of the perfection of the Liens granted, subject to the Excluded Perfection
Assets) of such Subsidiary in existence as of such date and in all after
acquired property (in each case, other than Excluded Property), which first
priority Liens are required to be granted pursuant to this Agreement;
(iii) unless Agent shall agree otherwise in writing, cause such new Subsidiary
(other than an Excluded Subsidiary) to either (at the election of Agent) become
a Borrower hereunder with joint and several liability for all obligations of
Borrowers hereunder and under the other Financing Documents pursuant to a
joinder agreement or other similar agreement in form and substance reasonably
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary (other than an Excluded Subsidiary) to deliver certified
copies of such Subsidiary’s certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorize the execution and delivery of the Security
Documents, incumbency certificates and to execute and/or deliver such other
documents and legal opinions or to take such other actions as may be reasonably
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent (the requirements set forth in clauses (i)-(iv), collectively, the
“Joinder Requirements”).

Section 4.12Reserved.  

Section 4.13Power of Attorney.  Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than five (5)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less

64

--------------------------------------------------------------------------------

 

than five (5) Business Days’ prior written notice to Borrower to perform the
same and Borrower has failed to take such action, do such other and further acts
and deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default do such other and further acts and deeds in the name of
Borrowers that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral.  This power of attorney shall be
irrevocable and coupled with an interest.

Section 4.14[Reserved].

Section 4.15Schedule Updates.  Borrower shall, in the event of any information
in the Schedule 3.19, Schedule 5.14, Schedule 9.2(b) or Schedule 9.2(d) becoming
outdated, inaccurate, incomplete or misleading, deliver to Agent, together with
the next quarterly Compliance Certificate required to be delivered under this
Agreement after such event a proposed update to such Schedule correcting all
outdated, inaccurate, incomplete or misleading information.

Section 4.16Intellectual Property and Licensing.  

(a)Together with each Compliance Certificate required to be delivered pursuant
to Section 4.1 with respect to the last month of a fiscal quarter to the extent
(A) Borrower acquires and/or files an application for the registration of any
new Registered Intellectual Property, or (B) Borrower enters into or becomes
bound by any License Agreement, or (C) there occurs any other material change in
Borrower’s Registered Intellectual Property, License Agreements from that listed
on Schedule 3.19 together with such Compliance Certificate, deliver to Agent an
updated Schedule 3.19 reflecting such updated information.    

(b)

If Borrower obtains any material Registered Intellectual Property, Borrower
shall notify Agent together with the next Compliance Certificate required to be
delivered pursuant to Section 4.1 and execute such documents and provide such
other information (including, without limitation, copies of applications) and
take such other actions as Agent shall reasonably request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Agent (subject to Permitted Liens), for the ratable benefit
of Lenders, in such Registered Intellectual Property.

(c)

[Reserved].

(d)

Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets.  Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without infringement of any Intellectual Property rights of others
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.  Borrower shall (i) protect, defend and maintain the
validity and enforceability of Material Intangible Assets owned by Borrower and
(ii) promptly advise Agent in writing upon obtaining knowledge of material
infringements of its Material Intangible Assets, or of a material claim of
infringement by Borrower on the Intellectual Property rights of others, except
each in case ((i) – (ii)) where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.  Borrower shall ensure that any
material license or other material agreement with respect to which Borrower is
the licensee does not prohibit or otherwise restrict Borrower from granting a
security interest in Borrower’s interest in such material license or material
agreement without obtaining the Agent’s prior written consent.

65

--------------------------------------------------------------------------------

 

Section 4.17Regulatory Covenants

(a)Borrowers shall have, and shall ensure that it and each of its Subsidiaries
has, each material Permit and other material rights from, and have made all
material declarations and filings with, all applicable Governmental Authorities,
all self-regulatory authorities and all courts and other tribunals necessary to
engage in all material respects in the ownership, management and operation of
the business or the assets of any Borrower and Borrowers shall take such
reasonable actions to ensure that no Governmental Authority has taken action to
limit, suspend or revoke any such Permit, in each case, except where the failure
to do so would not reasonably be expected to have a Material Adverse
Effect.  Borrowers shall ensure that all such Permits are valid and in full
force and effect and Borrowers are in material compliance with the terms and
conditions of all such Permits.

(b)Borrowers will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all material Permits necessary
under Healthcare Laws to carry on the business of Borrowers as it is conducted
on the Closing Date, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(c)In connection with the development, testing, manufacture, marketing or sale
of each and any material Product by any Borrower, each Borrower shall have
obtained and comply in all material respects with all material Regulatory
Required Permits at all times issued or required to be issued by any
Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by such
Borrower as such activities are at any such time being conducted by such
Borrower, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

(d)Borrowers will timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all material notifications, reports,
submissions, material Permit renewals and reports required by Healthcare Laws
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 4.18Securities Subsidiary.  Borrower shall and shall cause the
Securities Subsidiary to comply with the following requirements at all times:

(a)If at any time following the Closing Date, any Securities Subsidiary ceases
to be a “Security Corporation” as defined in 830 Code of Mass. Regulations
63.38B.1, Borrower shall promptly (but in any event within thirty (30) days)
cause the Securities Subsidiary to comply with the Joinder Requirements in
Section 4.11(c) as if it was a newly created Subsidiary.

(b)Borrowers shall not, nor shall it permit any of its Subsidiaries to, make any
Investment in or otherwise make any Asset Disposition to the Securities
Subsidiary other than Investments of cash and Cash Equivalents specifically
permitted pursuant to clause (j) of the definition of Permitted Investments.

(c)The Securities Subsidiary shall not have any assets other than its interest
in the Deposit Accounts and Securities Accounts and cash and Cash Equivalents
held therein from time to time in accordance with the terms of this Agreement.

(d)The Securities Subsidiary shall not incur any Debt or suffer to exist any
Liens in respect of its assets other than Liens permitted pursuant to clause (l)
of the definition of Permitted Liens.

66

--------------------------------------------------------------------------------

 

(e)Borrower shall ensure that Agent has received, for the benefit of Lenders,
and at all times maintains a first priority perfected security interest in 100%
of the Equity Interests of the Securities Subsidiary pursuant to the terms of a
pledge agreement in form and substance reasonably satisfactory to Agent.

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that:

Section 5.1Debt; Contingent Obligations.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee or otherwise become or remain directly or
indirectly liable with respect to, any Debt, except for Permitted Debt.  

(b)No Borrower will, or will permit any Subsidiary to, directly or indirectly,
create, assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

Section 5.2Liens.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.  Without limiting the
foregoing, no Borrower will, or will permit any Subsidiary to, directly or
indirectly enter into or grant any licenses, sublicenses or similar arrangements
with respect to its Intellectual Property or Products other than Permitted
Licenses.

Section 5.3Distributions.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.  

Section 5.4Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, the Affiliated Financing Documents, and any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and the Affiliated Financing Documents) on the ability of any
Subsidiary to:  (i) pay or make Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary (other than customary provisions in
any Convertible Note Documents which prohibit the sale or transfer of all or
substantially all of the property of Person to any other Person (other than a
sale or transfer by any Subsidiary to a Credit Party) which is not, or does not
become, an obligor with respect to the Permitted Convertible Debt evidenced by
such Convertible Note Documents).

Section 5.5Payments and Modifications of Subordinated Debt; Permitted
Convertible Debt.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly:

(a) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement;

67

--------------------------------------------------------------------------------

 

(b)amend or otherwise modify the terms of any Subordinated Debt, except for
amendments or modifications made in full compliance with the Subordination
Agreement;

(c)declare, pay, make or set aside any amount for payment in respect of any Debt
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto;

(d)declare, pay, or make any payment or distribution under or in respect of the
2024 Convertible Notes or any other Permitted Convertible Debt except for:

(i)regularly scheduled payments of interest as set forth in the applicable 2024
Convertible Note Documents or any other Convertible Note Documents;

(ii)payment of reasonable and customary fees and expenses incurred in connection
with the 2024 Convertible Notes or any Permitted Convertible Debt;

(iii)payments of the initial purchase price for each Swap Contract and Permitted
Bond Hedge Transaction; provided that such purchase price less the proceeds
received by Radius Health from the sale of any related Permitted Warrant
Transaction, does not exceed the Net Cash Proceeds received by Radius Health
from the issuance of the Permitted Convertible Debt issued in connection with
such Swap Contract and Permitted Bond Hedge Transaction;

(iv)issuance of shares of common stock (and cash in lieu of fractional shares in
connection with such issuance) of Radius Health in connection with any
conversion, exercise, repurchase, exchange, redemption, settlement or early
termination or cancellation of the 2024 Convertible Notes or any other Permitted
Convertible Debt or in connection with any Permitted Warrant Transaction;

(v)the payment by Radius Health of cash in lieu of the issuance of Equity
Interests in connection with any conversion of the 2024 Convertible Notes or any
other Permitted Convertible Debt (and not as the result of any acceleration or
mandatory prepayment of the 2024 Convertible Notes or applicable Permitted
Convertible Debt); provided that (A) at least three (3) Business Days prior to
the making of any such payment, Radius Health shall have deposited into an
escrow account (the “Escrow Account”) for the benefit of Agent and Lenders, at a
United States depository institution with an escrow agent reasonably acceptable
to Agent and pursuant to an escrow agreement reasonably acceptable to Agent
(which escrow agreement, for the avoidance of doubt, shall provide that funds in
the Escrow Account shall be used and disbursed solely to satisfy the Obligations
in accordance with the terms of the Financing Documents), an amount of
unrestricted cash equal to the maximum amount of the Obligations (including all
outstanding principal, interest and fees) that would be due and payable if the
Termination Date were deemed to occur (as the result of a voluntary termination)
on the date such cash payment is to be made, (B) no Default or Event of Default
exists at the time such payments are made or would result from the making of
such payment, and (C) Agent and Lenders shall be under no obligation make any
additional Loans under this Agreement following the date on which any such cash
payment in respect of Permitted Convertible Debt is made.  For the avoidance of
doubt, nothing in this clause (v) shall limit the provisions of Section 10.1(d);

(vi)the issuance of Permitted Convertible Debt permitted pursuant to this
Agreement (and not for the avoidance of doubt any payment of cash or Cash
Equivalents) in exchange for 2024 Convertible Notes or other Permitted
Convertible Debt;

68

--------------------------------------------------------------------------------

 

(vii)the redemption of Permitted Convertible Debt in an amount not to exceed the
Net Cash Proceeds received by Radius Health from the issuance of additional
Permitted Convertible Debt in connection with a Permitted Refinancing of the
Permitted Convertible Debt being redeemed; provided that such redemption occurs
substantially contemporaneously with Radius Health’s receipt of the applicable
Net Cash Proceeds; or

(e)(i) amend or otherwise modify the terms of any Permitted Convertible Debt
(including any Convertible Note Document and each Swap Contract and other
material document related to any related Permitted Bond Hedge Transactions and
Permitted Warrant Transactions) if the effect of such amendment or modification
would result in such Permitted Convertible Debt no longer qualifying as
Permitted Convertible Debt or (ii) without limiting clause (i), amend any 2024
Convertible Note Document in manner that would be prohibited by or in
contravention of the requirements set forth in clause (b) of the definition of
Permitted Convertible Debt.   

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly:

(a)consolidate or merge or amalgamate with or into any other Person other than
(i) consolidations or mergers among Borrowers so long as (x) in any
consolidation or merger involving Radius Health, Radius Health is the surviving
entity and (y) in any consolidation or merger involving a Borrower, a Borrower
is the surviving entity, (ii) consolidations or mergers among a Guarantor and a
Borrower so long as the Borrower is the surviving entity, (iii) consolidations
or mergers among Guarantors, (iv) consolidations or mergers among Subsidiaries
that are not Credit Parties, and (v) consolidations or mergers in connection
with any Permitted Acquisition so long in any merger or consolidation involving
a Borrower or Guarantor, such Borrower or Guarantor, as applicable, is the
surviving entity and for any consolidation or merger involving Radius Health,
Radius Health is the surviving entity; or

(b)consummate any Asset Dispositions other than Permitted Asset Dispositions.  

Section 5.7Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire, make or own or enter into
any agreement to acquire, make or own any Investment other than Permitted
Investments, (b) make any Acquisition other than a Permitted Acquisition, or
(c) except as provided in clauses (a) and (b), acquire any assets other than in
the Ordinary Course of Business.  Without limiting the foregoing, no Borrower
shall, nor will any Borrower permit any Subsidiary to, purchase or carry Margin
Stock.

Section 5.8Transactions with Affiliates.  Except as otherwise disclosed on
Schedule 5.8, and except for transactions which contain terms that are not
materially less favorable to the applicable Borrower or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, no Borrower will, or will permit any Subsidiary
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Borrower, except for (i)
transactions that are expressly permitted by this Agreement to be conducted
between Affiliates, (ii) Permitted Distributions, and (iii) employment,
indemnity and severance arrangements between any Credit Party or their
Subsidiaries and their officers and managers in the Ordinary Course of Business.

Section 5.9Modification of Organizational Documents.  Without limiting Section
5.5(d), no Borrower will, or will permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Organizational Documents of such
Person, except for Permitted Modifications.

69

--------------------------------------------------------------------------------

 

Section 5.10Modification of Certain Agreements.  Without limiting Section
5.5(e), no Borrower will, or will permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Material Contract, which amendment or
modification in any case would reasonably be expected to have or result in a
Material Adverse Effect.  

Section 5.11Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, (a) engage in any line of business other
than those businesses engaged in on the Closing Date and described on
Schedule 5.11 and businesses reasonably related, complementary, incidental,
ancillary thereto or any reasonable extensions thereof, or (b) other than in the
Ordinary Course of Business, change its normal billing payment and reimbursement
policies and procedures with respect to its Accounts in any material respect
(including, without limitation, the amount and timing of finance charges, fees
and write-offs).

Section 5.12Reserved.  

Section 5.13Limitation on Sale and Leaseback Transactions.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly,
establish any new Deposit Account or Securities Account without prior written
notice to Agent and, unless Agent shall otherwise consent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account.  

(b)Borrowers represent and warrant that Schedule 5.14 lists all of the Deposit
Accounts and Securities Accounts of each Borrower as of the Closing Date and as
of the date on which each quarterly Compliance Certificate is delivered.  The
provisions of this Section requiring Deposit Account Control Agreements or
Securities Account Control Agreements shall not apply to Excluded Accounts or
the Deposit Accounts or Securities Accounts of Excluded Subsidiaries.

(c)At all times that any Obligations or Affiliated Obligations remain
outstanding, Borrower shall maintain one or more separate Deposit Accounts to
hold any and all amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account; provided, however,
that the aggregate balance in such accounts does not exceed the amount necessary
to make the immediately succeeding payroll, payroll tax or benefit payment (or
such minimum amount as may be required by any requirement of Law with respect to
such accounts).

Section 5.15Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower

70

--------------------------------------------------------------------------------

 

shall immediately notify Agent if such Borrower has knowledge that any Borrower,
any additional Credit Party or any of their respective Affiliates or agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16Change in Accounting.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) make any significant change in
accounting treatment or reporting practices, except as permitted by GAAP or (ii)
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.

Section 5.17Excluded Subsidiaries.

(a)Borrower shall not permit the total amount of cash and Cash Equivalents held
by Excluded Foreign Subsidiaries (collectively) to exceed $7,500,000 at any
time.

(b)No Credit Party shall make any Asset Disposition to or Investment in any
Excluded Subsidiary other than Investments of cash and Cash Equivalents
permitted to be made pursuant to the definition of “Permitted Investment”.  

(c)no Borrower will permit any Excluded Subsidiary or any other entity which is
not a Credit Party to commingle any of its assets (including any bank accounts,
cash or cash equivalents) with the assets of a Credit Party.

(d)Borrower shall not permit any Excluded Subsidiary or any joint venture entity
to own, or have an exclusive license in respect of, any Material Intangible
Assets except for Permitted Licenses to Excluded Foreign Subsidiaries or as
otherwise consented to by Agent.

Section 5.18Inactive Subsidiaries.  Borrower shall not permit any Inactive
Subsidiary to (a) conduct any business operations (including the operations of a
holding company), (b) have any cash, Cash Equivalents in excess of $500,000 or
other assets (including any licenses or permits) or any liabilities (other than
de minimis assets or liabilities as required by applicable Law), (c) own any
capital stock of any Credit Party or any other Subsidiary of any Credit Party,
or (d) operate any part of Borrower’s business.  For the avoidance of doubt,
Borrower shall not make any Investment in or make any Asset Disposition to any
Inactive Subsidiary other than Investments of cash and Cash Equivalents in an
amount not to exceed $500,000 in the aggregate at any time outstanding.

Article 6 - FINANCIAL COVENANTS

Section 6.1Minimum Net Revenue.  Except as expressly provided in Section 6.2,
Borrower shall not permit its consolidated Net Revenue for any Defined Period,
as tested quarterly on the last day of each calendar quarter (each a “Testing
Date”), to be less than $40,000,000 (the covenant contained in this Section 6.1,
the “Minimum Net Revenue Covenant”).  A breach of a financial covenant contained

71

--------------------------------------------------------------------------------

 

in this Section 6.1 shall be deemed to have occurred as of the last day of any
specified Defined Period, regardless of when the financial statements reflecting
such breach are delivered to Agent.  

Section 6.2Minimum Cash.  

(a)Notwithstanding Section 6.1, if Borrower fails to comply with the Minimum Net
Revenue Covenant for any applicable Testing Date (each, a “Subject Testing
Date”) and Borrower provides evidence reasonably satisfactory to Agent that, as
of such Subject Testing Date, either (a)(i)Borrower’s Market Capitalization was
at least $850,000,000 and (ii) Borrower had Borrower Unrestricted Cash in an
amount equal to or greater than $25,000,000 or (b) Borrower had Borrower
Unrestricted Cash in an amount equal to or greater than an amount equal to the
product of (x) 1.5 multiplied by (y) the Outstanding Debt Balance (the
conditions set forth in (a) and (b), collectively, the “Minimum Cash/Market Cap
Requirements”), then, subject to Borrower’s compliance with Section 6.2(b), no
breach of Section 6.1 shall be deemed to have occurred on such Subject Testing
Date.

(b)Borrower shall maintain compliance with the Minimum Cash/Market Cap
Requirements at all times following each Subject Testing Date (such compliance
to be tested daily with reference to Borrower’s Market Capitalization, Borrower
Unrestricted Cash and the Outstanding Debt Balance as of each day) until such
time as Borrower has provided a Compliance Certificate for a subsequent Testing
Date demonstrating compliance with the Minimum Net Revenue Covenant for such
subsequent Testing Date and certifying that no other Events of Default have
occurred and are continuing (each such period, a “Minimum Cash Testing
Period”).  If Borrower fails to comply with the Minimum Cash/Market Cap
Requirements on any day during Minimum Cash Testing Period it shall constitute
and immediate and automatic Event of Default.

Section 6.3Evidence of Compliance.  Borrowers shall furnish to Agent, as
required by Section 4.1, a Compliance Certificate as evidence of (y) as
applicable, of Borrowers’ compliance with the covenants in this Article, and (z)
that no Event of Default specified in this Article has occurred.  The Compliance
Certificate shall include, without limitation, (a) a statement, in form and
substance reasonably satisfactory to Agent, detailing Borrowers’ calculations,
and (b) if reasonably requested by Agent, back-up documentation (including,
without limitation, bank statements, invoices, receipts and other evidence of
costs incurred during such quarter as Agent shall reasonably require) evidencing
the propriety of the calculations.

Article 7 - CONDITIONS

Section 7.1Conditions to Closing.  The obligation of each Lender to make the
initial Loans on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
(attached hereto as Exhibit F), each in form and substance reasonably
satisfactory to Agent, and to the satisfaction of the following conditions
precedent:

(a)the receipt by Agent of executed counterparts of this Agreement, the other
Financing Documents and the Affiliated Financing Documents

(b)the payment of all fees, expenses and other amounts due and payable under
each Financing Document; and

(c)since December 31, 2019, the absence of any Material Adverse Effect.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document and each other

72

--------------------------------------------------------------------------------

 

document, agreement and/or instrument required to be approved by Agent, Required
Lenders or Lenders, as applicable, on the Closing Date.

Section 7.2Conditions to Each Loan.  The obligation of the Lenders to make a
Loan or an advance in respect of any Loan (including the initial Loans), is
subject to the satisfaction of the following additional conditions:

(a)receipt by Agent of a Notice of Borrowing in accordance with Section
2.1(a)(i);

(b)[reserved];

(c)[reserved];

(d)[reserved];

(e)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(f)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects on and as of the date of such borrowing or issuance, except to
the extent that any such representation or warranty relates to an earlier date
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

(g)in the case of any borrowing of the Term Loan Tranche 3, the Term Loan
Tranche 3 Activation Date has occurred;

(h)in the case of any borrowing of the Term Loan Tranche 4, the Term Loan
Tranche 4 Activation Date has occurred;

(i)no cash payments have been made in respect of Permitted Convertible Debt
pursuant to Section 5.5(d)(v); and

(j)the absence of any event or condition which would reasonably be expected to
result in or have a Material Adverse Effect.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (x) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (y) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).

Section 7.3Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and (c)
below against Borrowers and any other Credit Party, the results of which are to
be consistent with Borrowers’ representations and warranties under this
Agreement and the receipt of which shall be a condition precedent to all
advances of Loan proceeds:  (a) UCC searches with the Secretary of State of the
jurisdiction in which the applicable Person is organized; (b) judgment,

73

--------------------------------------------------------------------------------

 

pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

Section 7.4Post-Closing Requirements.  Borrowers shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.

Article 8 – RESERVED

Article 9 - SECURITY AGREEMENT

Section 9.1Generally.  As security for the payment and performance of the
Obligations and without limiting any other grant of a Lien and security interest
in any Security Document, Borrowers hereby assign and grant to Agent, for the
benefit of itself and Lenders, subject only to the Affiliated Intercreditor
Agreement and Permitted Liens, a continuing first priority Lien on and security
interest in, upon, and to the personal property set forth on Schedule 9.1
attached hereto and made a part hereof.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected (except in
respect of Excluded Perfection Assets) by this Agreement and any other Financing
Document, continuing perfected security interest in favor of Agent in all
Collateral subject, for the following Collateral, to the occurrence of the
following:  (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 9.2(b) (which, in the case
of all filings and other documents referred to on such schedule, have been
delivered to Agent in completed and duly authorized form), (ii) with respect to
any Deposit Account, the execution of Deposit Account Control Agreements, (iii)
in the case of letter-of-credit rights that are not supporting obligations of
Collateral, the execution of a contractual obligation granting control to Agent
over such letter-of-credit rights, (iv) in the case of electronic chattel paper,
the completion of all steps necessary to grant control to Agent over such
electronic chattel paper, (v) in the case of all certificated stock, debt
instruments and investment property, the delivery thereof to Agent of such
certificated stock, debt instruments and investment property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (vi) in the case of all investment property not in
certificated form, the execution of control agreements with respect to such
investment property and (vii) in the case of all other instruments and tangible
chattel paper that are not certificated stock, debt instructions or investment
property, the delivery thereof to Agent of such instruments and tangible chattel
paper.  Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens.  Except to the extent not required
pursuant to the terms of this Agreement (including with respect to any Excluded
Perfection Assets), all actions by each Credit Party necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.

(b)Schedule 9.2(b) sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries,
and (ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any
Collateral or any of Borrower’s assets, liabilities, business operations or
financial condition are kept, which such Schedule 9.2(b) indicates in each case
which Borrower(s) have

74

--------------------------------------------------------------------------------

 

Collateral and/or books located at such address, and, in the case of any such
address not owned by one or more of the Borrowers(s), indicates the nature of
such location (e.g., leased business location operated by Borrower(s), third
party warehouse, consignment location, processor location, etc.) and the name
and address of the third party owning and/or operating such location.

(c)Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.

(d)As of the Closing Date, except as set forth on Schedule 9.2(d), no Borrower
has any ownership interest in any Chattel Paper (as defined in Article 9 of the
UCC), letter of credit rights, commercial tort claims, Instruments (other than
Excluded Perfection Assets), documents or investment property (other than Equity
Interests in any Subsidiaries of such Borrower disclosed on Schedule 3.4), and
Borrowers shall give notice to Agent promptly (but in any event not later than
the delivery by Borrowers of the next quarterly Compliance Certificate required
pursuant to Section 4.1 above) upon the acquisition by any Borrower of any such
Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents, investment property.  Subject to the terms of the Affiliated
Intercreditor Agreement, no Person other than Agent or (if applicable) any
Lender has “control” (as defined in Article 9 of the UCC) over any Deposit
Account, investment property (including Securities Accounts and commodities
account), letter of credit rights or electronic chattel paper in which any
Borrower has any interest (except for such control arising by operation of law
in favor of any bank or securities intermediary or commodities intermediary with
whom any Deposit Account, Securities Account or commodities account of Borrowers
is maintained).

(e)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least five (5) Business Days prior written notice to Agent of
Borrowers’ intention to take any such action (which such written notice shall
include an updated version of any Schedule impacted by such change) and have
executed any and all documents, instruments and agreements and taken any other
actions which Agent may request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is; provided that in no event
shall a Borrower organized under the laws of the United States or any state
thereof be reorganized under the laws of a jurisdiction other than the United
States or any State thereof, or (iii) change its chief executive office,
principal place of business, or the location of its books and records or move
any Collateral to or place any Collateral on any location that is not then
listed on the Schedules (other than Collateral that is in transit or out for
repair).

75

--------------------------------------------------------------------------------

 

(f)Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in the Ordinary Course of Business, made while no Default exists and
in amounts which are not material with respect to the Account) without the prior
written consent of Agent.  Without limiting the generality of this Agreement or
any other provisions of any of the Financing Documents relating to the rights of
Agent after the occurrence and during the continuance of an Event of Default,
Agent shall have the right at any time after the occurrence and during the
continuance of an Event of Default to:  (i) exercise the rights of Borrowers
with respect to the obligation of any Account Debtor to make payment or
otherwise render performance to Borrowers and with respect to any property that
secures the obligations of any Account Debtor or any other Person obligated on
the Collateral, and (ii) adjust, settle or compromise the amount or payment of
such Accounts.

(g)Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)Subject to the terms and conditions of the Affiliated Intercreditor
Agreement, Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents (other than any Excluded Perfection Assets) owned by
any Borrower and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to Agent.  Borrowers shall
provide Agent with “control” (as defined in Article 9 of the UCC) of all
electronic Chattel Paper (other than Excluded Perfection Assets) owned by any
Borrower and constituting part of the Collateral by having Agent identified as
the assignee on the records pertaining to the single authoritative copy thereof
and otherwise complying with the applicable elements of control set forth in the
UCC.  Borrowers also shall deliver to Agent all security agreements securing any
such Chattel Paper (other than Excluded Perfection Assets.  Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments and documents
(other than Excluded Perfection Assets) with a legend, in form and substance
satisfactory to Agent, indicating that such Chattel Paper and such instruments
and documents are subject to the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents.  Borrowers shall
comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

(ii)Borrowers shall deliver to Agent all letters of credit (other than Excluded
Perfection Assets) on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Agent.  Except with respect to Excluded Perfection Assets, Borrowers shall take
any and all actions as may be necessary or desirable, or that Agent may request,
from time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner acceptable
to Agent.

(iii)Borrowers shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claim (other than Excluded
Perfection Assets), which such notice shall include descriptions of the events
and circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrowers shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

76

--------------------------------------------------------------------------------

 

(iv)Unless Agent shall otherwise consent, Borrowers shall use commercially
reasonable efforts for a period of thirty (30) days after the Closing Date (or
the date on which Borrower enters into any lease following the Closing Date, as
applicable) to obtain a landlord’s agreement, mortgagee agreement, or bailee
agreement, as applicable, from the lessor of each leased property, the mortgagee
of owned property or the warehouseman, consignee, bailee at any business
location, in each case, located in the United States and (a) which is a
Borrower’s chief executive office or (b) where any portion of the Collateral
with a value in excess of $1,000,000, is located, in each case, which agreement
or letter shall be reasonably satisfactory in form and substance to Agent.

(v)Borrowers shall cause all material equipment and other material tangible
personal property which constitutes Collateral other than Inventory to be
maintained and preserved in a similar condition, repair and in working order as
when new, ordinary wear and tear excepted, and shall promptly make or cause to
be made all repairs, replacements and other improvements in connection therewith
that are reasonably necessary or desirable to such end.  Upon request of Agent,
Borrowers shall promptly deliver to Agent any and all certificates of title,
applications for title or similar evidence of ownership of all such tangible
personal property (other than Excluded Perfection Assets) and shall cause Agent
to be named as lienholder on any such certificate of title or other evidence of
ownership.  Borrowers shall not permit any such tangible Personal Property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.  

(vii)As of the Closing Date, no Borrower holds, and, after the Closing Date,
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law;
provided, however, the requirement to comply with the Federal Assignment of
Claims Act or any similar statute, shall be limited to the obligation of the
applicable Credit Parties to execute and deliver to Agent such forms as
necessary to comply with the Federal Assignment of Claims Act or any similar
statute (but for the avoidance of doubt, shall not require that such Credit
Parties obtain the signatures from any Governmental Authority).

77

--------------------------------------------------------------------------------

 

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(h)Any obligation of any Credit Party in this Agreement that requires (or any
representation or warranty hereunder to the extent that it would have the effect
of requiring) delivery of Collateral (including any endorsements related
thereto) to, or the possession of Collateral with, Agent shall be deemed to have
complied with and satisfied (or, in the case of any representation or warranty
hereunder, shall be deemed to be true) if such delivery of Collateral is made
to, or such possession of Collateral is with, the Affiliated Financing Agent.

Article 10 - EVENTS OF DEFAULT

Section 10.1Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a)(i) any Credit Party shall fail to pay when due any principal, any interest,
or any premium or fee set forth in Section 2 or in any Fee Letter, which
interest, premium or fee remains outstanding for one (1) Business Day past the
due date therefor, (ii) any Credit Party shall fail to pay when due any other
fee or other amount payable hereunder or under any other Financing Document,
which fee or other amount remains outstanding for five (5) Business Days past
the due date therefor (iii) there shall occur any default in the performance of
or compliance with any of the following sections or articles of this Agreement:
Section 4.1, Section 4.2(b), Section 4.4(c), Section 4.6, Section 4.8, Section
4.9, Section 4.11(d), Section 4.15, Section 4.17, Section 4.18, Article 5,
Article 6, or Section 7.4; or (iv) there shall occur any default in the
performance of or compliance with Section 4.1 of this Agreement and Borrower
Representative has not cured such default within five (5) Business Days after
receipt written notice from Agent or Required Lenders of such default;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt having an individual principal amount in excess of $2,000,000 or
having an aggregate principal amount in excess of $2,000,000 to become or be
declared due prior to its stated maturity, or (ii) (A) the occurrence of any
breach or default by any Credit Party or any Subsidiary under any terms or
provisions of any 2024 Convertible Note Document, any other Convertible Note
Document, any Swap Contract and

78

--------------------------------------------------------------------------------

 

other material document related to any Permitted Bond Hedge Transactions and
Permitted Warrant Transactions, or any Subordinated Debt Document or under any
agreement subordinating the Subordinated Debt to all or any portion of the
Obligations or (B) the occurrence of any event requiring (or that would allow
the holders thereof to require) the prepayment or mandatory redemption of any
2024 Convertible Note or any other Permitted Convertible Debt, or the early
termination of any Swap Contract by the counterparty thereto due to a breach or
default by any Credit Party or any Subsidiary (except to the extent such early
termination requires only the making by Radius Health of Permitted
Distributions), prior to the date which is six (6) months after the Maturity
Date;

(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations, (ii) composition, rescheduling, reorganization,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations, or (iii) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $2,000,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that could reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Credit Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $2,000,000;

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $2,000,000 shall be rendered against any or
all Credit Parties and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;

79

--------------------------------------------------------------------------------

 

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby (other than as a result of any action or inaction of Agent or
Required Lenders provided that such action or inaction is not caused by any
Credit Parties failure to comply with the terms of the Financing Documents),
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert;

(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations;

(l)[reserved];

(m)Radius Health’s equity securities fail to remain registered with the SEC and
listed for trading on the NASDAQ Stock Market;

(n)the occurrence or existence of any Material Adverse Effect unless, at such
time, Radius Health and its Subsidiaries have Borrower Unrestricted Cash in an
aggregate amount that is greater than or equal to $75,000,000;

(o)the voluntary withdrawal or institution of any action or proceeding by the
FDA or similar Governmental Authority to order the withdrawal of any
Abaloparatide Product from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Abaloparatide Product (other than with
respect batches or lots that are not material in quantity or amount and are not
made in conjunction with a larger recall or in connection with any remediation
action which is reasonably be expected to be temporary in nature and would not
reasonably be expected to have a Material Adverse Effect);

(p)there shall occur any event of default under the Affiliated Financing
Documents;

(q)the occurrence of a Change in Control; or

(r)any of the Financing Documents shall for any reason fail to constitute the
valid and binding agreement of any party thereto, or any Credit Party shall so
assert, in each case, unless such Financing Document terminates pursuant to the
terms and conditions thereof without any breach or default thereunder by any
Credit Party thereto;

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act

80

--------------------------------------------------------------------------------

 

by Agent or the Lenders, the Term Loan Commitment and the obligations of Agent
and the Lenders with respect thereto shall thereupon immediately and
automatically terminate and all of the Obligations shall become immediately and
automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same.

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

81

--------------------------------------------------------------------------------

 

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Solely for the purpose of enabling Agent to exercise rights and remedies
under this Article 10 following the occurrence and during the continuance of an
Event of Default, subject to any right of any third parties and/or any agreement
between any Borrower and any third party to the extent not granted or entered
into in contravention of the terms of this Agreement, Agent and each Lender is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrowers’ labels, rights of use of any name, any other
Intellectual Property and advertising matter, and any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Agent’s exercise of its
rights under this Article, Borrowers’ rights under all licenses (whether as
licensor or licensee) and all franchise agreements inure to Agent’s and each
Lender’s benefit.

Section 10.4Reserved.

Section 10.5Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the overdue principal and interest with respect to any Loans shall
bear interest at rates that are two percent (2.0%) per annum in excess of the
rates otherwise payable under this Agreement; provided, however, that in the
case of any Event of Default

82

--------------------------------------------------------------------------------

 

specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6Setoff Rights.  During the continuance of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

Section 10.7Application of Proceeds.  

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

83

--------------------------------------------------------------------------------

 

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws.  Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens

84

--------------------------------------------------------------------------------

 

and other rights, remedies or privileges provided to Agent or Lenders shall
remain in full force and effect until Agent or Lenders have exhausted all
remedies against the Collateral and any other properties owned by Borrowers and
the Financing Documents and other security instruments or agreements securing
the Loans have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrowers’ obligations under the Financing Documents.

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral at any
time after the occurrence and during the continuance of an Event of Default, and
Agent may seek satisfaction out of all of the Collateral or any part thereof, in
its absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, at any time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right from time to time
to partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

Section 10.10Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent

85

--------------------------------------------------------------------------------

 

of such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

Article 11 - AGENT

Section 11.1Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.  

Section 11.2Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in reliance upon any

86

--------------------------------------------------------------------------------

 

notice, consent, certificate, statement, or other writing (which may be a bank
wire, facsimile or electronic transmission or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.  Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

Section 11.6Indemnification.  Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made); or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) subordinate any Lien granted to or held by Agent under any Security Document
to a Permitted Lien that is allowed to have priority over the Liens granted to
or held by Agent pursuant to the definition of “Permitted Liens”.  Upon request
by Agent at any time,

87

--------------------------------------------------------------------------------

 

Lenders will confirm Agent’s authority to release and/or subordinate particular
types or items of Collateral pursuant to this Section 11.9.

Section 11.10Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to any Eligible Assignee that is (i) another Lender or an Affiliate of
Agent or any Approved Fund, or (ii) any Person to whom Agent, in its capacity as
a Lender, has assigned (or will assign, in conjunction with such assignment of
agency rights hereunder) 50% or more of its Loan in accordance with the terms of
this Agreement, in each case without the consent of the Lenders or
Borrowers.  Following any such assignment, Agent shall endeavor to give notice
to the Lenders and shall give notice to Borrowers.  Failure to give such notice
shall not affect such assignment in any way or cause the assignment to be
ineffective.  An assignment by Agent pursuant to this subsection (a) shall not
be deemed a resignation by Agent for purposes of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent, which
successor Agent shall be an Eligible Assignee.  If no such successor shall have
been so appointed by Required Lenders and shall have accepted such appointment
within ten (10) Business Days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent which successor Agent shall be an Eligible Assignee; provided,
however, that if Agent shall notify Borrowers and the Lenders that no Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice from Agent that no Person has accepted
such appointment and, from and following delivery of such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Financing Documents, and (ii) all payments, communications and
determinations provided to

88

--------------------------------------------------------------------------------

 

be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.  

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)[Reserved].

(b) Term Loan Payments.  Payments of principal, interest and fees in respect of
the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month; provided, however, that, in the case such Lender is a Defaulted Lender,
Agent shall be entitled to set off the funding short-fall against that Defaulted
Lender’s respective share of all payments received from any Borrower.

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

89

--------------------------------------------------------------------------------

 

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation).  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense.  Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its Permitted Discretion,
deems necessary or desirable to (a) preserve or protect the business conducted
by Borrowers, the Collateral, or any portion thereof, and/or (b) enhance the
likelihood of, or maximize the amount of, repayment of the Loan and other
Obligations.  Each Borrower hereby agrees to reimburse Agent on demand for any
and all costs, liabilities and obligations incurred by Agent pursuant to this
Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand for any
and all costs, liabilities and obligations incurred by Agent pursuant to this
Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

90

--------------------------------------------------------------------------------

 

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(a)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Term Loan Commitment, Term Loan Tranche 1 Commitments, Term Loan
Tranche 2 Commitments, Term Loan Tranche 3 Commitments, Term Loan Tranche 4
Commitments, Term Loan Commitment Amount, Term Loan Tranche 1 Commitment Amount,
Term Loan Tranche 2 Commitment Amount, Term Loan Tranche 3 Commitment Amount,
Term Loan Tranche 4 Commitment Amount, Term Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder.  It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of

91

--------------------------------------------------------------------------------

 

determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
error, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this  purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its

92

--------------------------------------------------------------------------------

 

obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent, Agent’s approval
of such Eligible Assignee shall be deemed to have been automatically granted
with respect to any transfer effected through the Settlement
Service.  Assignments and assumptions of the Loan shall be effected by the
provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates and, so long as no Specified Event of
Default has occurred and is continuing, any Disqualified Institution)
participating interests in its Loan, commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (i) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (ii) Borrowers and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder, and (iii) all amounts payable by each Borrower
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender.  Each Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(h), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a) through (h),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan

93

--------------------------------------------------------------------------------

 

and funding commitments hereunder to such Replacement Lender in accordance with
the procedures set forth in Section 11.17(a); provided, however, that
(A) Borrowers shall have reimbursed such Lender for its increased costs and
additional payments for which it is entitled to reimbursement under
Section 2.8(a) through (h), as applicable, of this Agreement through the date of
such sale and assignment, and (B) Borrowers shall pay to Agent the $3,500
processing fee in respect of such assignment.  In the event that a replaced
Lender does not execute an Assignment Agreement pursuant to Section 11.17(a)
within five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 11.17(c) and presentation to such replaced
Lender of an Assignment Agreement evidencing an assignment pursuant to this
Section 11.17(c), such replaced Lender shall be deemed to have consented to the
terms of such Assignment Agreement, and any such Assignment Agreement executed
by Agent, the Replacement Lender and, to the extent required pursuant to
Section 11.17(a), Borrowers, shall be effective for purposes of this
Section 11.17(c) and Section 11.17(a).  Upon any such assignment and payment,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof,
other than with respect to such rights and obligations that survive termination
as set forth in Section 12.1.

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund any tranche of the Term Loan
due to the non-satisfaction of one or more conditions to funding Loans set forth
in Section 7.2 or Section 2.1, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of Zero Dollars ($0); provided, however, that during any
period of time that any Non-Funding Lender exists, and notwithstanding any
provision to the contrary set forth herein, the following provisions shall
apply:

(a)For purposes of determining the Pro Rata Share of each Lender under clause
(a) of the definition of such term, each Non-Funding Lender shall be deemed to
have a Term Loan Commitment Amount as in effect immediately before such Lender
became a Non-Funding Lender.

(b)Except as provided in clause (a) above, the Term Loan Commitment Amount of
each Non-Funding Lender shall be deemed to be Zero Dollars ($0).

(c) The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.

Article 12 - MISCELLANEOUS

Section 12.1Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents.  The provisions of
Section 2.10 and Articles 11 and 12 shall survive the payment

94

--------------------------------------------------------------------------------

 

of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement and any judgment with
respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.

Section 12.2No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication.  Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

95

--------------------------------------------------------------------------------

 

Section 12.4Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.  Agent and each Lender shall hold all non-public
information regarding the Credit Parties and their respective businesses
identified as such by Borrowers and obtained by Agent or any Lender pursuant to
the requirements hereof in accordance with such Person’s customary procedures
for handling information of such nature, except that disclosure of such
information may be made (i) to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services (it being
understood that such Persons to whom such disclosure is made will be informed of
the confidential nature of such information and be instructed to keep such
information confidential), (ii) to prospective transferees or purchasers of any
interest in the Loans, Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person to the extent such examiners, auditors or
investigators have been instructed to or are otherwise obligated to maintain
such information as confidential, and (v) to a Person that is a trustee,
investment advisor or investment manager, collateral manager, servicer,
noteholder or secured party in a Securitization (as hereinafter defined) in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization. For the purposes of this Section,
“Securitization” means (A) the pledge of the Loans as collateral security for
loans to a Lender, or (B) a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.  Confidential information shall include only such information
identified as such at the time provided to Agent and shall not include
information that either:  (y) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (z) is disclosed to such Person by a Person other than a Credit Party,
provided, however, Agent does not have actual knowledge that such Person is
prohibited from disclosing such information.  The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

Section 12.7Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.  

96

--------------------------------------------------------------------------------

 

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).  

(b)EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED in the State of New York in the City of New York, Borough of
Manhattan, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PARTY
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

Section 12.9WAIVER OF JURY TRIAL.   EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure to
the extent permitted to do so, (ii) with MCF’s prior written consent or (iii) to
the extent required to be filed for public availability on the SEC’s Electronic
Data Gathering and Retrieval System.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press

97

--------------------------------------------------------------------------------

 

release which MCF elects to submit for publication.  In addition, each Lender
and each Credit Party agrees that MCF may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Closing Date.  With respect to any of the
foregoing, MCF shall provide Borrowers with an opportunity to review and confer
with MCF regarding the contents of any such tombstone, advertisement or
information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 12.12No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14Expenses; Indemnity

(a)Except with respect to Taxes (Indemnified Taxes, Other Taxes and Excluded
Taxes), which shall be governed exclusively by Section 2.8, Borrowers hereby
agree to promptly following a written demand therefor pay (i) all reasonable and
documented out-of-pocket costs and expenses of Agent (but limited, in the case
of legal fees and expenses, to the reasonable, documented and out-of-pocket
fees, costs and expenses of one (1) primary external counsel to the Agent and
the Lenders collectively (and, to the extent reasonably necessary, one (1) local
external counsel to such Persons collectively in each relevant jurisdiction, one
(1) regulatory counsel, and in the case of an actual or perceived conflict of
interest)) retained by Agent) in connection with the examination, review, due
diligence investigation, documentation, negotiation and closing of the
transactions contemplated by the Financing Documents, in connection with the
performance by Agent of its rights and remedies under the Financing Documents
and in connection with the continued administration of the Financing Documents
including (A) any amendments, modifications, consents and waivers to and/or
under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all reasonable and documented out-of-pocket costs and
expenses of Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents; (iii) without limitation of the
preceding clause (i), all reasonable and documented out-of-pocket costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation,

98

--------------------------------------------------------------------------------

 

dispute, suit or proceeding relating to any Financing Document, and (C) any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all of the Financing Documents; (iv)  excluding, for the avoidance
of doubt, any costs and expenses of Agent in connection with Agent’s reservation
of funds in anticipation of the funding of the initial Loans to be made
hereunder; and (v) all costs and expenses incurred by Agent and Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto.

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented out-of-pocket fees
and disbursements of a single primary external counsel, one (1) local counsel in
each relevant jurisdiction, and one (1) regulatory counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15RESERVED.  

99

--------------------------------------------------------------------------------

 

Section 12.16Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Financing
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.20Cross Default and Cross Collateralization.

(a)Cross-Default.  As stated under Section 10.1 hereof, an Event of Default
under any of the Affiliated Financing Documents shall be an Event of Default
under this Agreement.  In

100

--------------------------------------------------------------------------------

 

addition, a Default or Event of Default under any of the Financing Documents
shall be a Default under the Affiliated Financing Documents.

(b)Cross Collateralization.  Borrowers acknowledge and agree that the Collateral
securing this Loan, also secures the Affiliated Obligations.

(c)Consent.  Each Borrower authorizes Agent, without giving notice to any
Borrower or obtaining the consent of any Borrower and without affecting the
liability of any Borrower for the Affiliated Obligations directly incurred by
the Borrowers, from time to time to:

(i)

compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers in respect thereof; or modify in any manner any documents relating to
the Affiliated Obligations;

(ii)

declare all Affiliated Obligations due and payable upon the occurrence and
during the continuance of an Event of Default;

(iii)

take and hold security for the performance of the Affiliated Obligations of any
Borrowers and exchange, enforce, waive and release any such security;

(iv)

apply and reapply such security and direct the order or manner of sale thereof
as Agent, in its sole discretion, may determine;

(v)

release, surrender or exchange any deposits or other property securing the
Affiliated Obligations or on which Agent at any time may have a Lien; release,
substitute or add any one or more endorsers or guarantors of the Affiliated
Obligations of any Borrowers; or compromise, settle, renew, extend the time for
payment, discharge the performance of, decline to enforce, or release all or any
obligations of any such endorser or guarantor or other Person who is now or may
hereafter be liable on any Affiliated Obligations or release, surrender or
exchange any deposits or other property of any such Person;

(vi)

apply payments received by Lender from Borrower to any Obligations or Affiliated
Obligations, as permitted in accordance with the terms of this Agreement and in
such order as Lender shall determine, in its sole discretion; and

(vii)

assign the Affiliated Financing Documents in whole or in part in accordance with
the terms thereof.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

101

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

BORROWERS:

 

RADIUS HEALTH, INC.


By:/s/ José I. Carmona
Name: José I. Carmona
Title: Treasurer

 

Address:

 

950 Winter Street

Waltham MA 02451


Attn:  Jose Carmona
Facsimile:  
E-Mail:  

 

 

RADIUS PHARMACEUTICALS, INC.


By: /s/ José I. Carmona
Name: José I. Carmona
Title: Treasurer

 

Address:

 

950 Winter Street

Waltham MA 02451


Attn:  Jose Carmona
Facsimile:  
E-Mail:  

 

 

 

 

 



 

 

 







--------------------------------------------------------------------------------

 

AGENT:

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By:   /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Radius transaction
Facsimile:  

E-mail:  

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  

E-mail:  

 

 

 

Payment Account Designation:


ABA #:  
Account Name:  
Account #:  

Attention:  

 

 

 

 







--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

 

By:   /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Radius transaction
Facsimile:  

E-mail:

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  

E-mail:

 

 

 

 












--------------------------------------------------------------------------------

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

By: Apollo Investment Management, L.P., as Advisor

By: ACC Management, LLC, as its General Partner

By:  /s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title:   Vice President

 

 

Address:

 

Apollo Investment Corporation
9 West 57th Street, 37th Floor
New York, New York 10019
Attn: Howard Widra
E-mail:

with a copy to:

Apollo Investment Corporation
730 Fifth Avenue, 11th Floor
New York, New York 10019
Attn: Sheriff Ibrahim, Jonathan Krain
Facsimile:
E-mail:

 












--------------------------------------------------------------------------------

 

LENDER:

FLEXPOINT MCLS HOLDINGS LLC

 


By: /s/ David Edelman
Name: David Edelman
Title:   Vice President

 

 

Address:

c/o Flexpoint MCLS Holdings, LLC

676 N Michigan Avenue, Suite 3300

Chicago, IL 60611

Attention:  Stephen Haworth

Facsimile:  

Email:

 

with a copy to:

 

c/o Flexpoint Ford, LLC

717 Fifth Avenue, 20th Floor

New York, NY 10022

Attention:  Daniel Edelman

Facsimile:  

Email:  

 

 










--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

 

 

Annex A

 

Commitment Annex

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

[Reserved]

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

[Reserved]

Exhibit D

 

Form of Notice of Borrowing

Exhibit E-1

 

Form of U.S. Tax Compliance Certificate

Exhibit E-2

 

Form of U.S. Tax Compliance Certificate

Exhibit E-3

 

Form of U.S. Tax Compliance Certificate

Exhibit E-4

 

Form of U.S. Tax Compliance Certificate

Exhibit F

 

Closing Checklist

Exhibit G

 

Assignment Agreement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.1

 

Scheduled Principal Payments for Term Loan

Schedule 3.1

 

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

 

Capitalization

Schedule 3.6

 

Litigation

Schedule 3.17

 

Material Contracts

Schedule 3.18

 

Environmental Compliance

Schedule 3.19

 

Intellectual Property

Schedule 4.9

 

Litigation, Governmental Proceedings and Other Notice Events

Schedule 4.17

 

Products

Schedule 5.1

 

Debt; Contingent Obligations

Schedule 5.2

 

Liens

Schedule 5.6(b)

 

Oncology Assets

Schedule 5.7

 

Permitted Investments

Schedule 5.8

 

Affiliate Transactions

Schedule 5.11

 

Business Description

Schedule 5.14

 

Deposit Accounts and Securities Accounts

Schedule 7.4

 

Post-Closing Obligations

Schedule 9.1

 

Collateral

Schedule 9.2(b)

 

Location of Collateral

Schedule 9.2(d)

 

Chattel Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments,
Documents, Investment Property

 





